SUPREME COURT OF THE UNITED STATES
                      _________________

                        No. 5 Orig.
                       _________________


    UNITED STATES OF AMERICA, PLAINTIFF v.

            STATE OF CALIFORNIA

                 ON BILL OF COMPLAINT
                    [December 15, 2014]

  The joint motion for entry of a supplemental decree is
granted.

         FIFTH SUPPLEMENTAL DECREE
    On October 27, 1947, this Court entered a final de-
cree addressing the entitlement of the United States
and the State of California to lands, minerals, and
other natural resources underlying the Pacific Ocean
offshore of California. United States v. California,
332 U.S. 804 (1947) (per curiam). On January 31,
1966, this Court entered a supplemental decree rede-
fining the federal-state boundary pursuant to the
Submerged Lands Act, 43 U.S.C. 1301-1315. 382 U.S.
448 (1966) (per curiam). Between 1977 and 1981, this
Court issued three additional supplemental decrees
further delineating particular portions of the federal-
state boundary. 432 U.S. 40 (1977); 439 U.S. 30 (1978);
449 U.S. 408 (1981). For the purpose of identifying
with greater particularity the boundary line between
the submerged lands of California and those of the
United States, it is ordered, adjudged, and decreed as
follows:

                            (1a)
                                   2a

   1. As against the United States, with the excep-
tions provided by Section 5 of the Submerged Lands
Act, 43 U.S.C. 1313, the State of California is entitled
to all lands, minerals, and other natural resources
underlying the Pacific Ocean, bounded on the south by
the international boundary with the United Mexican
States and on the north by the boundary between the
States of California and Oregon and an extension
thereof, that lie landward of the lines described in
paragraph 3 below.
   2. As against the State of California, the United
States is entitled to all lands, minerals, and other
natural resources underlying the Pacific Ocean,
bounded on the south by the international boundary
with the United Mexican States and on the north by
the boundary between the States of California and
Oregon and an extension thereof, that lie seaward of
the lines described in paragraph 3 below.
   3. The federal-state boundary lines, referred to in
paragraphs 1 and 2 above, are located as follows:
                            EXHIBIT A
Location of the Fixed Offshore Boundary Between the
United States and California that is Parallel to the
Coastline of Mainland California.
                                               NAD 83/WGS 84 

                                          UTM ZONE 11 (meters) 

                                        x-coordinate y-coordinate 

---------------------------------------------------------------------------
BEGINNING AT                             482577.890 3599275.555
BY ARC CENTERED AT                       488133.576 3599216.475
TO                                       482623.800 3599931.673
BY STRAIGHT LINE TO                      482614.890 3599955.433
BY ARC CENTERED AT                       487607.655 3602392.938
                      3a

TO                         482190.149   3601160.149
BY STRAIGHT LINE TO        482057.613   3601742.580
BY ARC CENTERED AT         487475.119   3602975.369
TO                         481971.082   3602217.271
BY STRAIGHT LINE TO        481943.171   3602419.914
BY ARC CENTERED AT         487447.208   3603178.012
TO                         481894.818   3603378.270
BY STRAIGHT LINE TO        481914.263   3603917.406
BY ARC CENTERED AT         487466.653   3603717.148
TO                         481920.114   3604041.242
BY STRAIGHT LINE TO        481923.174   3604093.622
BY ARC CENTERED AT         487277.352   3605577.508
TO                         481905.559   3606996.303
BY STRAIGHT LINE TO        481858.994   3607334.978
BY STRAIGHT LINE TO        481788.241   3607715.408
BY STRAIGHT LINE TO        481731.131   3607968.326
BY STRAIGHT LINE TO        481703.033   3608056.988
BY STRAIGHT LINE TO        481618.711   3608304.764
BY STRAIGHT LINE TO        481536.931   3608518.804
BY ARC CENTERED AT         486726.995   3610501.824
TO                         481485.415   3608659.279
BY STRAIGHT LINE TO        481449.447   3608761.598
BY STRAIGHT LINE TO        481400.342   3608885.098
BY STRAIGHT LINE TO        481253.973   3609252.905
BY ARC CENTERED AT         479107.866   3614377.684
TO                         480417.557   3608978.254
BY STRAIGHT LINE TO        478593.245   3608535.747
BY ARC CENTERED AT         477283.554   3613935.177
TO                         473138.881   3610235.066
BY ARC CENTERED AT         476985.230   3614244.397
TO                         471495.327   3613389.938
BY STRAIGHT LINE TO        471474.280   3613525.165
BY ARC CENTERED AT         476964.183   3614379.624
TO                         471424.734   3613951.088
                      4a

BY ARC CENTERED AT         476566.210   3616056.881
TO                         471092.107   3615106.443
BY ARC CENTERED AT         476241.559   3617192.655
TO                         470944.447   3615516.426
BY STRAIGHT LINE TO        470917.826   3615600.552
BY ARC CENTERED AT         476214.938   3617276.781
TO                         470789.262   3616080.462
BY ARC CENTERED AT         476169.820   3617465.646
TO                         470726.835   3616350.723
BY ARC CENTERED AT         476048.335   3617947.838
TO                         470492.780   3618018.150
BY STRAIGHT LINE TO        470493.196   3618051.035
BY ARC CENTERED AT         476034.957   3618448.555
TO                         470479.620   3618534.385
BY ARC CENTERED AT         475972.092   3619372.172
TO                         470420.343   3619154.879
BY ARC CENTERED AT         475945.130   3619742.979
TO                         470395.820   3619470.404
BY ARC CENTERED AT         475894.077   3620269.346
TO                         470384.686   3619551.188
BY STRAIGHT LINE TO        470371.660   3619651.121
BY ARC CENTERED AT         475791.677   3620872.821
TO                         470316.911   3621819.432
BY ARC CENTERED AT         475872.732   3621774.846
TO                         470384.442   3622639.608
BY ARC CENTERED AT         475608.548   3624531.130
TO                         470426.825   3626535.846
BY ARC CENTERED AT         474840.829   3629910.118
TO                         470204.890   3626847.896
BY ARC CENTERED AT         474311.547   3630590.155
TO                         469945.048   3627154.631
BY ARC CENTERED AT         474234.304   3630686.121
TO                         469520.211   3627745.634
BY ARC CENTERED AT         473897.519   3631167.375
                      5a

TO                         468899.765   3628740.114
BY ARC CENTERED AT         473766.097   3631421.150
TO                         468667.640   3629213.238
BY ARC CENTERED AT         473693.200   3631582.391
TO                         468161.677   3631061.444
BY ARC CENTERED AT         473649.146   3631931.396
TO                         468103.932   3631585.369
BY ARC CENTERED AT         473548.994   3632690.101
TO                         468000.041   3632410.354
BY ARC CENTERED AT         473543.273   3632786.807
TO                         467987.286   3632798.994
BY ARC CENTERED AT         473502.216   3633473.299
TO                         468057.897   3634581.690
BY ARC CENTERED AT         473569.866   3633883.594
TO                         468595.137   3636357.700
BY ARC CENTERED AT         473803.439   3634423.089
TO                         470479.536   3638875.145
BY ARC CENTERED AT         474302.327   3634843.346
TO                         470680.292   3639056.421
BY ARC CENTERED AT         476222.626   3639445.869
TO                         470667.354   3639535.821
BY STRAIGHT LINE TO        470652.464   3639635.949
BY ARC CENTERED AT         475923.403   3641392.747
TO                         470571.866   3639899.366
BY ARC CENTERED AT         475803.284   3641770.569
TO                         470371.412   3640602.705
BY ARC CENTERED AT         475796.091   3641803.537
TO                         470348.071   3640713.487
BY STRAIGHT LINE TO        470286.490   3641021.266
BY ARC CENTERED AT         475734.510   3642111.316
TO                         470189.482   3641762.319
BY STRAIGHT LINE TO        470146.992   3642437.421
BY ARC CENTERED AT         475692.020   3642786.418
TO                         470145.253   3642466.249
                      6a

BY STRAIGHT LINE TO        470130.100   3642728.754
BY STRAIGHT LINE TO        470116.441   3642846.530
BY ARC CENTERED AT         475580.902   3643850.923
TO                         470105.057   3642910.573
BY STRAIGHT LINE TO        470051.681   3643221.390
BY STRAIGHT LINE TO        469985.548   3643568.435
BY ARC CENTERED AT         475443.335   3644608.481
TO                         469980.400   3643595.821
BY STRAIGHT LINE TO        469864.250   3643948.697
BY ARC CENTERED AT         475141.717   3645685.787
TO                         469824.222   3644075.387
BY STRAIGHT LINE TO        469722.772   3644410.372
BY ARC CENTERED AT         475040.267   3646020.772
TO                         469677.104   3644569.697
BY STRAIGHT LINE TO        469553.127   3645027.915
BY ARC CENTERED AT         474916.290   3646478.990
TO                         469420.359   3645664.200
BY STRAIGHT LINE TO        469358.339   3646082.538
BY ARC CENTERED AT         474854.270   3646897.328
TO                         469308.912   3646553.614
BY STRAIGHT LINE TO        469281.865   3646989.985
BY STRAIGHT LINE TO        469273.254   3647060.151
BY ARC CENTERED AT         474664.221   3648404.253
TO                         469240.532   3647198.957
BY STRAIGHT LINE TO        469209.132   3647340.254
BY STRAIGHT LINE TO        469197.344   3647377.183
BY ARC CENTERED AT         474490.209   3649066.773
TO                         469091.378   3647754.616
BY STRAIGHT LINE TO        469027.946   3648015.605
BY ARC CENTERED AT         474426.777   3649327.762
TO                         468902.520   3648734.704
BY STRAIGHT LINE TO        468869.695   3649040.459
BY STRAIGHT LINE TO        468866.033   3649064.963
BY ARC CENTERED AT         473983.824   3651227.682
                      7a

TO                         468561.977   3650014.130
BY ARC CENTERED AT         473932.226   3651438.756
TO                         468399.569   3650929.989
BY ARC CENTERED AT         473566.575   3652972.337
TO                         468228.097   3651432.926
BY ARC CENTERED AT         473285.325   3653733.704
TO                         468112.688   3651705.659
BY STRAIGHT LINE TO        468087.927   3651768.814
BY ARC CENTERED AT         472484.575   3655165.669
TO                         467698.705   3652343.510
BY STRAIGHT LINE TO        467594.665   3652519.943
BY ARC CENTERED AT         472380.535   3655342.102
TO                         466952.903   3654154.689
BY STRAIGHT LINE TO        466866.234   3654550.852
BY STRAIGHT LINE TO        466764.580   3655001.925
BY STRAIGHT LINE TO        466391.163   3656172.030
BY ARC CENTERED AT         471471.769   3658420.715
TO                         466236.395   3656560.608
BY ARC CENTERED AT         471379.126   3658663.334
TO                         466124.397   3656858.628
BY STRAIGHT LINE TO        465993.679   3657239.239
BY STRAIGHT LINE TO        465739.528   3657945.297
BY ARC CENTERED AT         470967.170   3659827.024
TO                         465520.988   3658727.824
BY STRAIGHT LINE TO        465380.559   3659423.604
BY STRAIGHT LINE TO        465368.269   3659463.982
BY STRAIGHT LINE TO        465272.296   3659729.901
BY ARC CENTERED AT         470498.352   3661616.029
TO                         465247.541   3659799.957
BY STRAIGHT LINE TO        465166.750   3660033.548
BY STRAIGHT LINE TO        465040.001   3660344.120
BY ARC CENTERED AT         470184.099   3662443.499
TO                         464920.889   3660663.681
BY STRAIGHT LINE TO        464655.800   3661447.592
                      8a

BY ARC CENTERED AT         469919.010   3663227.410
TO                         464654.953   3661450.097
BY STRAIGHT LINE TO        464449.773   3662057.801
BY ARC CENTERED AT         468961.168   3665300.709
TO                         464372.914   3662167.490
BY ARC CENTERED AT         468649.982   3665713.731
TO                         463684.398   3663221.320
BY STRAIGHT LINE TO        463543.823   3663501.385
BY ARC CENTERED AT         468509.407   3665993.796
TO                         463313.754   3664025.464
BY STRAIGHT LINE TO        463308.166   3664040.216
BY ARC CENTERED AT         468229.011   3666619.832
TO                         463106.337   3664468.705
BY ARC CENTERED AT         467810.376   3667425.249
TO                         462989.145   3664663.933
BY ARC CENTERED AT         467571.737   3667805.427
TO                         462826.418   3664915.603
BY STRAIGHT LINE TO        462383.557   3665642.816
BY STRAIGHT LINE TO        462198.393   3665905.288
BY ARC CENTERED AT         466738.362   3669108.070
TO                         462038.792   3666144.428
BY STRAIGHT LINE TO        461725.263   3666641.604
BY ARC CENTERED AT         466424.833   3669605.246
TO                         461707.899   3666669.319
BY STRAIGHT LINE TO        461646.277   3666743.964
BY ARC CENTERED AT         465930.917   3670281.053
TO                         461353.168   3667132.506
BY STRAIGHT LINE TO        461066.497   3667549.304
BY STRAIGHT LINE TO        460610.716   3668141.954
BY ARC CENTERED AT         465014.910   3671529.020
TO                         460558.586   3668210.841
BY STRAIGHT LINE TO        460153.189   3668755.290
BY STRAIGHT LINE TO        459824.638   3669148.229
BY ARC CENTERED AT         464086.989   3672712.145
                      9a

TO                         459816.944   3669157.451
BY ARC CENTERED AT         462385.638   3674084.006
TO                         457172.705   3672161.906
BY ARC CENTERED AT         462185.279   3674558.412
TO                         456699.603   3673677.224
BY ARC CENTERED AT         461165.870   3676982.007
TO                         456646.235   3673750.593
BY STRAIGHT LINE TO        456144.110   3674452.893
BY ARC CENTERED AT         460663.745   3677684.307
TO                         456047.710   3674592.163
BY STRAIGHT LINE TO        455529.130   3675366.313
BY ARC CENTERED AT         460145.165   3678458.457
TO                         455521.948   3675377.062
BY STRAIGHT LINE TO        454947.919   3676238.315
BY ARC CENTERED AT         459571.136   3679319.710
TO                         454891.790   3676324.237
BY STRAIGHT LINE TO        454386.091   3677114.209
BY STRAIGHT LINE TO        453570.289   3678276.175
BY STRAIGHT LINE TO        452886.562   3679214.687
BY ARC CENTERED AT         457377.229   3682486.238
TO                         452861.431   3679249.464
BY STRAIGHT LINE TO        452212.848   3680154.337
BY STRAIGHT LINE TO        451796.473   3680734.240
BY ARC CENTERED AT         456309.613   3683974.718
TO                         451763.263   3680781.000
BY STRAIGHT LINE TO        451637.205   3680960.447
BY STRAIGHT LINE TO        451418.668   3681243.475
BY ARC CENTERED AT         455816.298   3684639.058
TO                         451308.057   3681391.767
BY STRAIGHT LINE TO        451046.131   3681755.401
BY STRAIGHT LINE TO        450530.739   3682426.085
BY ARC CENTERED AT         454936.203   3685811.498
TO                         450360.882   3682659.424
BY STRAIGHT LINE TO        450335.266   3682696.606
                  10a

BY STRAIGHT LINE TO     449789.403   3683354.558
BY STRAIGHT LINE TO     449309.279   3683912.128
BY STRAIGHT LINE TO     448735.659   3684559.394
BY STRAIGHT LINE TO     448424.349   3684883.618
BY STRAIGHT LINE TO     448263.034   3685044.588
BY STRAIGHT LINE TO     448049.835   3685229.491
BY STRAIGHT LINE TO     447344.169   3685811.996
BY ARC CENTERED AT      450881.106   3690096.761
TO                      447264.290   3685879.205
BY STRAIGHT LINE TO     446669.287   3686389.457
BY ARC CENTERED AT      450286.103   3690607.013
TO                      446569.131   3686477.454
BY STRAIGHT LINE TO     446110.690   3686890.092
BY STRAIGHT LINE TO     445820.222   3687144.288
BY ARC CENTERED AT      448308.542   3692111.923
TO                      445283.059   3687451.924
BY STRAIGHT LINE TO     445277.444   3687455.570
BY ARC CENTERED AT      447692.505   3692459.230
TO                      444387.157   3687993.381
BY STRAIGHT LINE TO     444128.186   3688185.055
BY STRAIGHT LINE TO     444119.830   3688190.207
BY ARC CENTERED AT      447035.780   3692919.517
TO                      443728.792   3688454.882
BY ARC CENTERED AT      445264.398   3693794.456
TO                      443714.161   3688459.111
BY STRAIGHT LINE TO     443532.553   3688511.879
BY ARC CENTERED AT      445082.790   3693847.224
TO                      441512.919   3689589.859
BY ARC CENTERED AT      444755.312   3694101.624
TO                      441017.740   3689990.701
BY ARC CENTERED AT      444534.195   3694292.291
TO                      440032.759   3691035.573
BY STRAIGHT LINE TO     439943.039   3691159.584
BY ARC CENTERED AT      444444.475   3694416.302
                 11a

TO                     439636.590   3691631.813
BY ARC CENTERED AT     442605.842   3696327.841
TO                     438838.990   3692243.730
BY ARC CENTERED AT     442588.629   3696343.650
TO                     437609.872   3693877.658
BY ARC CENTERED AT     441134.537   3698172.524
TO                     436021.565   3695998.437
BY ARC CENTERED AT     438003.160   3701189.046
TO                     435311.987   3696328.313
BY ARC CENTERED AT     435721.345   3701869.212
TO                     433976.418   3696594.332
BY ARC CENTERED AT     433673.780   3702142.083
TO                     429849.087   3698112.088
BY ARC CENTERED AT     433337.601   3702436.369
TO                     428084.409   3700627.194
BY ARC CENTERED AT     433323.171   3702477.738
TO                     427914.371   3701207.299
BY ARC CENTERED AT     431902.465   3705075.663
TO                     427827.015   3701299.442
BY ARC CENTERED AT     431807.930   3705175.194
TO                     427168.551   3702118.186
BY ARC CENTERED AT     431628.049   3705432.098
TO                     426825.996   3702637.563
BY ARC CENTERED AT     431456.061   3705708.660
TO                     426423.507   3703354.400
BY ARC CENTERED AT     430692.511   3706910.345
TO                     425965.610   3703990.492
BY ARC CENTERED AT     429337.647   3708406.203
TO                     425249.239   3704644.015
BY ARC CENTERED AT     429327.921   3708416.745
TO                     424511.989   3705646.197
BY ARC CENTERED AT     427662.649   3710222.492
TO                     423252.813   3706842.776
BY ARC CENTERED AT     425243.107   3712030.055
                  12a

TO                      423045.606   3706927.102
BY ARC CENTERED AT      425205.576   3712046.054
TO                      421729.857   3707711.482
BY ARC CENTERED AT      423746.027   3712888.759
TO                      419131.609   3709794.202
BY ARC CENTERED AT      422564.060   3714163.117
TO                      419066.390   3709846.239
BY ARC CENTERED AT      422488.221   3714223.476
TO                      417927.509   3711050.301
BY ARC CENTERED AT      420764.523   3715827.380
TO                      417787.612   3711136.204
BY ARC CENTERED AT      419968.271   3716246.376
TO                      417215.131   3711420.471
BY ARC CENTERED AT      418390.740   3716850.672
TO                      414335.579   3713052.672
BY ARC CENTERED AT      415406.168   3718504.550
TO                      413734.648   3713205.950
BY STRAIGHT LINE TO     413563.012   3713260.096
BY ARC CENTERED AT      413893.309   3718806.269
TO                      410954.903   3714090.879
BY STRAIGHT LINE TO     410885.700   3714134.003
BY ARC CENTERED AT      413824.106   3718849.393
TO                      409051.141   3716005.462
BY ARC CENTERED AT      411081.903   3721177.033
TO                      406620.867   3717865.192
BY ARC CENTERED AT      409698.409   3722490.975
TO                      406292.676   3718101.200
BY STRAIGHT LINE TO     405954.273   3718363.745
BY STRAIGHT LINE TO     405569.160   3718647.785
BY ARC CENTERED AT      408867.022   3723119.165
TO                      405451.775   3718736.788
BY STRAIGHT LINE TO     405121.690   3718994.029
BY STRAIGHT LINE TO     404921.736   3719132.307
BY ARC CENTERED AT      408081.937   3723702.019
                  13a

TO                      404702.408   3719292.039
BY STRAIGHT LINE TO     404224.099   3719658.585
BY ARC CENTERED AT      407114.168   3724403.755
TO                      403381.074   3720288.765
BY STRAIGHT LINE TO     403113.721   3720531.306
BY ARC CENTERED AT      406846.815   3724646.296
TO                      402939.981   3720695.881
BY STRAIGHT LINE TO     402600.310   3721031.804
BY STRAIGHT LINE TO     402561.881   3721066.404
BY ARC CENTERED AT      405590.059   3725724.652
TO                      401488.679   3721976.610
BY ARC CENTERED AT      405176.827   3726131.932
TO                      401261.984   3722189.453
BY STRAIGHT LINE TO     400842.441   3722606.055
BY ARC CENTERED AT      404757.284   3726548.534
TO                      400599.677   3722862.962
BY STRAIGHT LINE TO     399875.142   3723680.293
BY ARC CENTERED AT      404032.749   3727365.865
TO                      399810.096   3723755.001
BY STRAIGHT LINE TO     399258.281   3724400.310
BY ARC CENTERED AT      403480.934   3728011.174
TO                      399016.215   3724704.299
BY STRAIGHT LINE TO     398814.408   3724976.765
BY STRAIGHT LINE TO     398741.537   3725072.370
BY ARC CENTERED AT      403160.298   3728440.409
TO                      398678.546   3725156.656
BY STRAIGHT LINE TO     398371.172   3725576.168
BY STRAIGHT LINE TO     397863.322   3726233.270
BY STRAIGHT LINE TO     397558.155   3726570.150
BY STRAIGHT LINE TO     397435.143   3726702.963
BY STRAIGHT LINE TO     397402.959   3726735.868
BY STRAIGHT LINE TO     395242.971   3726506.945
BY ARC CENTERED AT      394657.408   3732032.002
TO                      394592.842   3726476.377
                  14a

BY STRAIGHT LINE TO     390553.760   3726523.318
BY ARC CENTERED AT      390618.326   3732078.943
TO                      390484.099   3726524.565
BY STRAIGHT LINE TO     389943.145   3726537.637
BY STRAIGHT LINE TO     389202.423   3726544.350
BY STRAIGHT LINE TO     386572.993   3725558.841
BY ARC CENTERED AT      384623.066   3730761.429
TO                      386549.281   3725550.016
BY STRAIGHT LINE TO     385975.417   3725337.907
BY STRAIGHT LINE TO     384686.678   3724848.875
BY ARC CENTERED AT      382715.515   3730043.454
TO                      383364.655   3724525.506
BY STRAIGHT LINE TO     383196.279   3724505.698
BY ARC CENTERED AT      382547.139   3730023.646
TO                      381635.108   3724543.013
BY STRAIGHT LINE TO     381509.202   3724563.965
BY ARC CENTERED AT      382421.233   3730044.598
TO                      381229.272   3724617.963
BY ARC CENTERED AT      380598.163   3730138.003
TO                      380682.698   3724582.646
BY ARC CENTERED AT      380533.778   3730136.650
TO                      380311.392   3724585.102
BY ARC CENTERED AT      380326.821   3730141.081
TO                      380038.757   3724592.554
BY ARC CENTERED AT      380050.641   3730148.541
TO                      377739.547   3725096.019
BY ARC CENTERED AT      380017.102   3730163.748
TO                      376670.495   3725728.733
BY ARC CENTERED AT      377956.007   3731133.971
TO                      375456.405   3726172.003
BY ARC CENTERED AT      377898.700   3731162.427
TO                      374327.581   3726906.109
BY ARC CENTERED AT      376683.991   3731937.656
TO                      374156.989   3726989.586
                  15a

BY ARC CENTERED AT      376168.767   3732168.571
TO                      373556.517   3727264.972
BY ARC CENTERED AT      374828.764   3732673.347
TO                      372087.101   3727840.913
BY STRAIGHT LINE TO     372010.957   3727884.113
BY ARC CENTERED AT      374752.620   3732716.547
TO                      371417.813   3728272.652
BY ARC CENTERED AT      370519.804   3733755.600
TO                      370257.251   3728205.807
BY STRAIGHT LINE TO     370138.668   3728211.417
BY ARC CENTERED AT      370401.221   3733761.210
TO                      368458.564   3728555.903
BY ARC CENTERED AT      370180.140   3733838.451
TO                      368107.019   3728683.715
BY ARC CENTERED AT      369106.178   3734149.135
TO                      367683.902   3728778.263
BY ARC CENTERED AT      369085.148   3734154.660
TO                      363568.122   3733497.731
BY ARC CENTERED AT      369084.224   3734162.374
TO                      363556.895   3733598.659
BY ARC CENTERED AT      369007.129   3734677.589
TO                      363501.421   3733931.723
BY ARC CENTERED AT      368049.507   3737122.969
TO                      362773.521   3735381.387
BY ARC CENTERED AT      367696.203   3737957.496
TO                      362430.631   3736184.678
BY STRAIGHT LINE TO     362404.683   3736261.748
BY ARC CENTERED AT      367670.255   3738034.566
TO                      362161.242   3738755.616
BY ARC CENTERED AT      367676.322   3738082.541
TO                      363130.845   3741277.503
BY ARC CENTERED AT      368059.637   3738713.102
TO                      363175.689   3741361.911
BY ARC CENTERED AT      368078.384   3738747.964
                  16a

TO                      363339.162   3741647.777
BY ARC CENTERED AT      368174.276   3738910.842
TO                      363788.616   3742321.872
BY STRAIGHT LINE TO     363953.615   3742534.016
BY ARC CENTERED AT      368339.275   3739122.986
TO                      364459.336   3743099.820
BY ARC CENTERED AT      368602.630   3739398.165
TO                      364587.706   3743238.676
BY ARC CENTERED AT      369379.169   3740426.022
TO                      365165.144   3744046.951
BY ARC CENTERED AT      370338.745   3746072.535
TO                      365080.126   3744279.196
BY ARC CENTERED AT      370299.638   3746183.358
TO                      364764.315   3746662.253
BY STRAIGHT LINE TO     364510.233   3747358.852
BY STRAIGHT LINE TO     364373.585   3747717.311
BY STRAIGHT LINE TO     364251.563   3747992.435
BY STRAIGHT LINE TO     364028.009   3748459.530
BY ARC CENTERED AT      369039.598   3750858.095
TO                      363897.564   3748753.666
BY STRAIGHT LINE TO     363647.516   3749364.642
BY ARC CENTERED AT      368789.550   3751469.071
TO                      363569.652   3749565.968
BY STRAIGHT LINE TO     363292.596   3750325.888
BY STRAIGHT LINE TO     363082.000   3750857.615
BY ARC CENTERED AT      367750.572   3753869.851
TO                      362377.308   3752456.640
BY ARC CENTERED AT      367259.312   3755109.029
TO                      361996.154   3753329.055
BY ARC CENTERED AT      366597.471   3756443.059
TO                      361513.157   3754202.772
BY ARC CENTERED AT      365053.916   3758484.379
TO                      361488.450   3754223.324
BY STRAIGHT LINE TO     361338.251   3754349.004
                  17a

BY ARC CENTERED AT      364903.717   3758610.059
TO                      360004.927   3755988.800
BY STRAIGHT LINE TO     359865.387   3756249.582
BY ARC CENTERED AT      364764.177   3758870.841
TO                      359473.083   3757175.713
BY STRAIGHT LINE TO     359403.773   3757392.054
BY ARC CENTERED AT      364694.867   3759087.182
TO                      359254.394   3757960.067
BY ARC CENTERED AT      363610.249   3761409.076
TO                      358998.533   3758310.493
BY STRAIGHT LINE TO     358904.054   3758451.109
BY ARC CENTERED AT      363515.770   3761549.692
TO                      358602.960   3758954.805
BY ARC CENTERED AT      361364.190   3763776.086
TO                      357347.252   3759937.682
BY STRAIGHT LINE TO     356921.172   3760383.580
BY ARC CENTERED AT      360938.110   3764221.984
TO                      355908.898   3761860.594
BY ARC CENTERED AT      356400.693   3767394.785
TO                      355022.486   3762012.436
BY ARC CENTERED AT      353877.448   3767449.165
TO                      354341.105   3761912.545
BY STRAIGHT LINE TO     354204.462   3761901.102
BY ARC CENTERED AT      353740.805   3767437.722
TO                      352938.226   3761939.995
BY ARC CENTERED AT      351650.023   3767344.592
TO                      352810.734   3761911.187
BY ARC CENTERED AT      351425.507   3767291.734
TO                      352069.002   3761773.125
BY ARC CENTERED AT      351369.477   3767284.912
TO                      350547.429   3761790.062
BY ARC CENTERED AT      351093.742   3767319.138
TO                      350279.517   3761823.124
BY ARC CENTERED AT      349821.525   3767360.215
                  18a

TO                      349542.409   3761811.230
BY ARC CENTERED AT      348999.567   3767340.648
TO                      348242.319   3761836.494
BY STRAIGHT LINE TO     348140.958   3761850.439
BY ARC CENTERED AT      348898.206   3767354.593
TO                      347599.618   3761952.482
BY ARC CENTERED AT      347792.693   3767505.126
TO                      347497.336   3761956.982
BY ARC CENTERED AT      344653.684   3766730.113
TO                      346785.070   3761599.194
BY ARC CENTERED AT      344636.636   3766722.998
TO                      346088.219   3761359.972
BY ARC CENTERED AT      344621.689   3766718.930
TO                      345193.948   3761192.479
BY ARC CENTERED AT      344603.956   3766717.065
TO                      343645.704   3761244.325
BY ARC CENTERED AT      342578.912   3766696.947
TO                      342448.904   3761142.468
BY ARC CENTERED AT      342450.660   3766698.468
TO                      341071.898   3761316.261
BY ARC CENTERED AT      341437.410   3766860.225
TO                      340650.746   3761360.198
BY ARC CENTERED AT      341273.824   3766881.150
TO                      340373.040   3761398.657
BY ARC CENTERED AT      337897.557   3766372.702
TO                      338831.259   3760895.720
BY ARC CENTERED AT      334417.190   3764269.905
TO                      336682.761   3759196.807
BY ARC CENTERED AT      333150.169   3763485.155
TO                      336361.489   3758951.221
BY ARC CENTERED AT      333077.118   3763432.520
TO                      330939.947   3758304.008
BY ARC CENTERED AT      333060.046   3763439.601
TO                      328076.995   3760982.298
                  19a

BY ARC CENTERED AT      332410.508   3764459.337
TO                      327920.175   3761187.328
BY STRAIGHT LINE TO     327595.782   3761495.407
BY STRAIGHT LINE TO     327115.401   3761915.287
BY STRAIGHT LINE TO     326942.817   3762062.652
BY ARC CENTERED AT      328118.574   3767492.821
TO                      326240.903   3762263.721
BY ARC CENTERED AT      327347.419   3767708.421
TO                      326229.087   3762266.136
BY ARC CENTERED AT      326423.762   3767818.724
TO                      325663.042   3762315.049
BY ARC CENTERED AT      325802.273   3767869.304
TO                      324124.118   3762572.802
BY ARC CENTERED AT      325018.345   3768056.368
TO                      323364.726   3762752.155
BY ARC CENTERED AT      323906.764   3768281.651
TO                      322773.990   3762842.353
BY ARC CENTERED AT      323738.043   3768314.075
TO                      322738.278   3762848.766
BY ARC CENTERED AT      323228.789   3768383.071
TO                      321653.924   3763054.944
BY ARC CENTERED AT      321221.130   3768594.062
TO                      319321.411   3763372.931
BY ARC CENTERED AT      320990.177   3768672.399
TO                      319082.631   3763454.123
BY ARC CENTERED AT      319520.611   3768992.833
TO                      316282.943   3764477.676
BY ARC CENTERED AT      319444.163   3769046.683
TO                      315729.952   3764914.641
BY ARC CENTERED AT      319420.201   3769068.097
TO                      315499.507   3765131.437
BY ARC CENTERED AT      318697.362   3769674.878
TO                      315218.016   3765343.217
BY ARC CENTERED AT      316763.642   3770679.899
                  20a

TO                      314202.855   3765749.229
BY ARC CENTERED AT      314850.594   3771267.342
TO                      312506.912   3766229.853
BY STRAIGHT LINE TO     312239.272   3766354.372
BY ARC CENTERED AT      314582.954   3771391.861
TO                      311146.295   3767026.256
BY STRAIGHT LINE TO     311143.024   3767028.831
BY ARC CENTERED AT      313861.221   3771874.503
TO                      310004.083   3767875.551
BY ARC CENTERED AT      310619.605   3773397.350
TO                      309299.249   3768000.518
BY ARC CENTERED AT      309885.168   3773525.537
TO                      308131.775   3768253.464
BY STRAIGHT LINE TO     308031.156   3768286.928
BY ARC CENTERED AT      309784.549   3773559.001
TO                      306375.619   3769171.709
BY ARC CENTERED AT      305346.069   3774631.486
TO                      304292.950   3769176.206
BY STRAIGHT LINE TO     304074.836   3769218.312
BY ARC CENTERED AT      305127.955   3774673.592
TO                      303406.231   3769391.092
BY STRAIGHT LINE TO     303209.345   3769455.263
BY ARC CENTERED AT      304931.069   3774737.763
TO                      302781.542   3769614.417
BY STRAIGHT LINE TO     302397.173   3769775.682
BY STRAIGHT LINE TO     302080.961   3769870.276
BY ARC CENTERED AT      303673.318   3775193.202
TO                      301147.626   3770244.463
BY STRAIGHT LINE TO     300891.379   3770375.244
BY ARC CENTERED AT      303417.071   3775323.983
TO                      300332.656   3770702.780
BY STRAIGHT LINE TO     300171.063   3770810.635
BY ARC CENTERED AT      303255.478   3775431.838
TO                      299755.337   3771116.963
                  21a

BY STRAIGHT LINE TO     299655.872   3771197.647
BY STRAIGHT LINE TO     299469.453   3771340.025
BY STRAIGHT LINE TO     299201.500   3771534.429
BY ARC CENTERED AT      302464.213   3776031.522
TO                      298875.189   3771790.291
BY STRAIGHT LINE TO     298704.137   3771935.039
BY ARC CENTERED AT      302293.161   3776176.270
TO                      298582.052   3772041.441
BY STRAIGHT LINE TO     298141.387   3772436.949
BY STRAIGHT LINE TO     297626.034   3772833.760
BY ARC CENTERED AT      301015.652   3777235.989
TO                      297592.958   3772859.427
BY STRAIGHT LINE TO     296884.077   3773413.808
BY ARC CENTERED AT      300306.771   3777790.370
TO                      296539.264   3773706.863
BY STRAIGHT LINE TO     296108.080   3774104.680
BY ARC CENTERED AT      299875.587   3778188.187
TO                      296086.433   3774124.759
BY STRAIGHT LINE TO     295476.574   3774693.454
BY ARC CENTERED AT      296053.433   3780219.426
TO                      294708.985   3774828.545
BY STRAIGHT LINE TO     294316.420   3774926.448
BY ARC CENTERED AT      295660.868   3780317.329
TO                      291255.251   3776932.115
BY ARC CENTERED AT      294385.246   3781522.569
TO                      289614.267   3778675.307
BY STRAIGHT LINE TO     289265.728   3779259.332
BY ARC CENTERED AT      294036.707   3782106.594
TO                      288485.709   3782342.300
BY STRAIGHT LINE TO     288259.079   3782864.672
BY ARC CENTERED AT      293356.061   3785075.986
TO                      288230.254   3782932.336
BY STRAIGHT LINE TO     287944.819   3783614.854
BY STRAIGHT LINE TO     287707.020   3784102.443
                  22a

BY ARC CENTERED AT      292700.774   3786537.922
TO                      287559.991   3784430.438
BY STRAIGHT LINE TO     287380.800   3784867.540
BY STRAIGHT LINE TO     287170.188   3785358.650
BY ARC CENTERED AT      292276.444   3787548.463
TO                      287066.653   3785617.864
BY STRAIGHT LINE TO     286869.943   3786148.693
BY ARC CENTERED AT      292079.734   3788079.292
TO                      286748.889   3786513.651
BY STRAIGHT LINE TO     286538.803   3787228.973
BY STRAIGHT LINE TO     286292.986   3788059.709
BY STRAIGHT LINE TO     286278.865   3788095.963
BY ARC CENTERED AT      291456.026   3790112.430
TO                      286136.573   3788508.510
BY ARC CENTERED AT      291349.913   3790429.506
TO                      286058.889   3788734.160
BY ARC CENTERED AT      290708.408   3791775.723
TO                      285577.393   3789644.568
BY ARC CENTERED AT      287555.356   3794836.562
TO                      284838.125   3789990.348
BY STRAIGHT LINE TO     284771.666   3790027.611
BY ARC CENTERED AT      287488.897   3794873.825
TO                      284136.796   3790442.961
BY ARC CENTERED AT      287244.878   3795048.280
TO                      283288.792   3791147.188
BY ARC CENTERED AT      286727.728   3795511.000
TO                      282863.710   3791518.694
BY ARC CENTERED AT      285382.203   3796471.101
TO                      282784.040   3791560.023
BY STRAIGHT LINE TO     282492.301   3791714.365
BY ARC CENTERED AT      285090.464   3796625.443
TO                      281872.851   3792095.972
BY STRAIGHT LINE TO     281534.737   3792336.159
BY ARC CENTERED AT      284752.350   3796865.630
                  23a

TO                      280165.148   3793730.871
BY STRAIGHT LINE TO     280013.411   3793952.913
BY ARC CENTERED AT      284600.613   3797087.672
TO                      279791.118   3794305.965
BY STRAIGHT LINE TO     279734.507   3794403.843
BY ARC CENTERED AT      280269.365   3799934.039
TO                      279725.241   3794404.747
BY STRAIGHT LINE TO     279593.554   3794417.706
BY ARC CENTERED AT      280137.678   3799946.998
TO                      277709.640   3794949.622
BY STRAIGHT LINE TO     277592.292   3795006.637
BY ARC CENTERED AT      280020.330   3800004.013
TO                      276380.293   3795806.482
BY STRAIGHT LINE TO     276294.060   3795881.262
BY ARC CENTERED AT      279934.097   3800078.793
TO                      275467.439   3796774.537
BY STRAIGHT LINE TO     275311.013   3796985.992
BY ARC CENTERED AT      279777.671   3800290.248
TO                      274958.039   3797526.142
BY ARC CENTERED AT      278042.499   3802147.315
TO                      274102.234   3798230.243
BY STRAIGHT LINE TO     274066.767   3798265.920
BY ARC CENTERED AT      278007.032   3802182.992
TO                      273634.610   3798755.010
BY ARC CENTERED AT      277729.160   3802510.512
TO                      273411.657   3799013.612
BY ARC CENTERED AT      275316.294   3804232.951
TO                      272383.627   3799513.989
BY ARC CENTERED AT      275290.848   3804248.670
TO                      270922.808   3800815.105
BY ARC CENTERED AT      272129.152   3806238.561
TO                      269565.757   3801309.246
BY ARC CENTERED AT      272053.655   3806277.093
TO                      268217.631   3802257.882
                  24a

BY ARC CENTERED AT      269561.456   3807648.918
TO                      268012.991   3802313.059
BY ARC CENTERED AT      269218.793   3807736.635
TO                      267490.578   3802456.255
BY ARC CENTERED AT      268579.562   3807904.489
TO                      265642.537   3803188.238
BY ARC CENTERED AT      266189.144   3808717.285
TO                      261657.613   3805502.574
BY ARC CENTERED AT      263178.832   3810846.265
TO                      261455.879   3805564.166
BY ARC CENTERED AT      262801.080   3810954.859
TO                      260306.215   3805990.508
BY STRAIGHT LINE TO     260195.698   3806046.049
BY ARC CENTERED AT      262690.563   3811010.400
TO                      259985.291   3806157.500
BY ARC CENTERED AT      259096.944   3811642.021
TO                      259335.007   3806091.124
BY ARC CENTERED AT      257687.128   3811397.123
TO                      257943.680   3805847.049
BY STRAIGHT LINE TO     257619.505   3805832.064
BY ARC CENTERED AT      257362.953   3811382.138
TO                      256651.021   3805871.939
BY STRAIGHT LINE TO     256582.253   3805880.824
BY ARC CENTERED AT      257294.185   3811391.023
TO                      256359.651   3805914.183
BY ARC CENTERED AT      252950.420   3810301.241
TO                      255533.536   3805382.232
BY STRAIGHT LINE TO     255175.826   3805194.388
BY ARC CENTERED AT      252592.710   3810113.397
TO                      254735.984   3804987.433
BY ARC CENTERED AT      251621.228   3809588.240
TO                      254590.215   3804892.045
BY ARC CENTERED AT      251584.562   3809564.858
TO                      254129.478   3804625.978
                  25a

BY ARC CENTERED AT      251398.347   3809464.372
TO                      253379.022   3804273.412
BY ARC CENTERED AT      251236.344   3809399.626
TO                      253095.324   3804163.852
BY ARC CENTERED AT      251021.750   3809318.406
TO                      252455.775   3803950.659
BY STRAIGHT LINE TO     252413.807   3803939.447
BY ARC CENTERED AT      250979.782   3809307.194
TO                      251089.970   3803752.287
BY ARC CENTERED AT      250716.688   3809295.733
TO                      249973.487   3803789.665
BY ARC CENTERED AT      249559.088   3809330.189
TO                      248801.299   3803826.109
BY ARC CENTERED AT      249197.105   3809367.993
TO                      246956.488   3804283.824
BY ARC CENTERED AT      249137.219   3809393.966
TO                      246227.363   3804660.904
BY ARC CENTERED AT      248406.584   3809771.690
TO                      245746.137   3804894.072
BY ARC CENTERED AT      247246.057   3810243.780
TO                      244468.911   3805431.650
BY ARC CENTERED AT      246315.545   3810671.791
TO                      243708.216   3805765.573
BY ARC CENTERED AT      245699.301   3810952.549
TO                      243106.827   3806038.466
BY ARC CENTERED AT      245152.071   3811204.326
TO                      242570.871   3806284.312
BY ARC CENTERED AT      242022.142   3811813.148
TO                      241992.131   3806257.229
BY ARC CENTERED AT      238632.880   3810682.675
TO                      241045.489   3805677.832
BY ARC CENTERED AT      238537.751   3810635.693
TO                      236405.160   3805505.275
BY ARC CENTERED AT      235452.665   3810979.020
                  26a

TO                      233501.203   3805777.008
BY STRAIGHT LINE TO     233420.267   3805807.370
BY ARC CENTERED AT      235371.729   3811009.382
TO                      232207.519   3806442.445
BY STRAIGHT LINE TO     232113.763   3806507.404
BY ARC CENTERED AT      235277.973   3811074.341
TO                      231254.502   3807242.786
BY STRAIGHT LINE TO     231160.927   3807341.048
BY ARC CENTERED AT      235184.398   3811172.603
TO                      230852.157   3807693.979
BY ARC CENTERED AT      233401.273   3812630.693
TO                      230151.619   3808124.155
BY STRAIGHT LINE TO     230133.353   3808137.327
BY ARC CENTERED AT      233280.275   3812716.193
TO                      230041.698   3808201.688
BY ARC CENTERED AT      233163.261   3812797.880
TO                      230020.917   3808215.871
BY ARC CENTERED AT      233107.602   3812835.558
TO                      229658.828   3808479.517
BY ARC CENTERED AT      232900.216   3812992.004
TO                      229433.641   3808650.116
BY ARC CENTERED AT      228923.577   3814182.653
TO                      228654.839   3808633.156
BY STRAIGHT LINE TO     228574.964   3808637.024
BY ARC CENTERED AT      228843.702   3814186.521
TO                      227526.533   3808788.910
BY STRAIGHT LINE TO     227154.793   3808879.625
BY ARC CENTERED AT      228471.962   3814277.236
TO                      226939.332   3808936.807
BY STRAIGHT LINE TO     226798.172   3808977.318
BY ARC CENTERED AT      228330.802   3814317.747
TO                      224650.007   3810155.910
BY ARC CENTERED AT      227244.233   3815069.069
TO                      224210.698   3810414.308
                                   27a




                                                NAD 83/WGS 84
                                          UTM ZONE 10 (meters)
                                         x-coordinate y-coordinate
---------------------------------------------------------------------------
BEGINNING AT                             775789.302 3810414.307
BY ARC CENTERED AT                       778542.029 3815240.573
TO                                       775427.164 3810639.839
BY ARC CENTERED AT                       776577.588 3816075.431
TO                                       774790.702 3810814.616
BY ARC CENTERED AT                       776521.584 3816094.122
TO                                       773626.214 3811352.185
BY ARC CENTERED AT                       773483.567 3816906.353
TO                                       772588.864 3811422.865
BY STRAIGHT LINE TO                      772494.388 3811438.280
BY ARC CENTERED AT                       773389.091 3816921.768
TO                                       771455.901 3811712.938
BY ARC CENTERED AT                       770343.732 3817156.486
TO                                       769871.003 3811620.634
BY ARC CENTERED AT                       768793.174 3817071.085
TO                                       769813.475 3811609.572
BY ARC CENTERED AT                       768666.168 3817045.823
TO                                       768722.870 3811490.112
BY ARC CENTERED AT                       768281.157 3817028.526
TO                                       768056.688 3811477.062
BY ARC CENTERED AT                       767503.906 3817005.495
TO                                       766317.686 3811577.602
BY STRAIGHT LINE TO                      765989.109 3811629.121
BY ARC CENTERED AT                       766849.731 3817118.061
TO                                       765223.299 3811805.448
BY STRAIGHT LINE TO                      764972.784 3811882.142
BY ARC CENTERED AT                       766599.216 3817194.755
                  28a

TO                      764259.253   3812155.538
BY ARC CENTERED AT      766151.721   3817379.301
TO                      763706.586   3812390.268
BY ARC CENTERED AT      765765.934   3817550.522
TO                      763382.758   3812531.597
BY STRAIGHT LINE TO     763137.898   3812647.866
BY ARC CENTERED AT      764423.282   3818053.134
TO                      762899.866   3812710.069
BY STRAIGHT LINE TO     762825.586   3812731.248
BY STRAIGHT LINE TO     762766.729   3812742.546
BY STRAIGHT LINE TO     762724.581   3812749.742
BY ARC CENTERED AT      760910.566   3818001.264
TO                      761726.789   3812505.546
BY ARC CENTERED AT      760074.051   3817810.034
TO                      759223.021   3812319.598
BY ARC CENTERED AT      758462.725   3817823.332
TO                      759192.503   3812315.468
BY STRAIGHT LINE TO     759136.517   3812308.050
BY ARC CENTERED AT      758406.739   3817815.914
TO                      757550.585   3812326.275
BY ARC CENTERED AT      758037.941   3817860.859
TO                      757548.792   3812326.433
BY ARC CENTERED AT      756838.659   3817836.864
TO                      756880.347   3812281.020
BY ARC CENTERED AT      756802.144   3817836.470
TO                      756581.440   3812284.855
BY STRAIGHT LINE TO     756413.100   3812291.548
BY STRAIGHT LINE TO     756358.147   3812290.995
BY ARC CENTERED AT      756302.272   3817846.714
TO                      756196.608   3812291.719
BY STRAIGHT LINE TO     755769.386   3812299.845
BY STRAIGHT LINE TO     755561.800   3812302.090
BY ARC CENTERED AT      753723.727   3817545.240
TO                      754560.760   3812052.653
                  29a

BY STRAIGHT LINE TO     754464.614   3812038.001
BY ARC CENTERED AT      753627.581   3817530.588
TO                      754390.185   3812027.174
BY ARC CENTERED AT      753559.400   3817520.709
TO                      753824.987   3811971.060
BY ARC CENTERED AT      752932.367   3817454.888
TO                      753591.483   3811938.122
BY ARC CENTERED AT      752881.457   3817448.567
TO                      752925.639   3811892.743
BY STRAIGHT LINE TO     752675.891   3811865.256
BY ARC CENTERED AT      752068.077   3817387.909
TO                      752305.654   3811836.991
BY ARC CENTERED AT      751553.894   3817341.897
TO                      751631.489   3811786.439
BY ARC CENTERED AT      751310.210   3817333.142
TO                      751012.092   3811785.146
BY ARC CENTERED AT      750116.868   3817268.549
TO                      750954.447   3811776.045\
BY STRAIGHT LINE TO     750883.225   3811765.184
BY ARC CENTERED AT      750045.646   3817257.688
TO                      750546.324   3811724.293
BY ARC CENTERED AT      749947.828   3817247.964
TO                      748974.676   3811777.853
BY ARC CENTERED AT      747657.708   3817175.513
TO                      748586.238   3811697.651
BY ARC CENTERED AT      746974.934   3817014.872
TO                      748466.835   3811662.922
BY STRAIGHT LINE TO     748252.854   3811603.273
BY ARC CENTERED AT      746760.953   3816955.223
TO                      748247.160   3811601.689
BY ARC CENTERED AT      746198.188   3816766.072
TO                      747194.703   3811300.169
BY STRAIGHT LINE TO     747111.583   3811285.015
BY ARC CENTERED AT      746115.068   3816750.918
                  30a

TO                      747106.287   3811284.052
BY ARC CENTERED AT      744716.557   3816299.860
TO                      746715.454   3811115.890
BY ARC CENTERED AT      744583.859   3816246.722
TO                      745464.336   3810760.932
BY ARC CENTERED AT      744185.683   3816167.796
TO                      744491.984   3810620.246
BY STRAIGHT LINE TO     744396.084   3810614.951
BY ARC CENTERED AT      744089.783   3816162.501
TO                      744195.404   3810607.505
BY ARC CENTERED AT      742826.309   3815992.179
TO                      743656.365   3810498.533
BY STRAIGHT LINE TO     743550.272   3810482.503
BY ARC CENTERED AT      742720.216   3815976.149
TO                      743024.424   3810428.483
BY STRAIGHT LINE TO     742573.729   3810403.769
BY ARC CENTERED AT      742269.521   3815951.435
TO                      742554.696   3810402.758
BY STRAIGHT LINE TO     742116.717   3810380.248
BY ARC CENTERED AT      741831.542   3815928.925
TO                      741730.770   3810373.839
BY ARC CENTERED AT      741059.403   3815889.127
TO                      741313.533   3810338.942
BY ARC CENTERED AT      740289.824   3815799.817
TO                      741289.085   3810334.416
BY STRAIGHT LINE TO     740966.984   3810275.525
BY ARC CENTERED AT      739967.723   3815740.926
TO                      740532.967   3810213.754
BY STRAIGHT LINE TO     740436.161   3810203.854
BY ARC CENTERED AT      739870.917   3815731.026
TO                      740126.316   3810180.899
BY STRAIGHT LINE TO     740020.971   3810176.052
BY ARC CENTERED AT      739269.403   3815680.984
TO                      739600.136   3810134.837
                  31a

BY ARC CENTERED AT      736966.344   3815026.899
TO                      738526.071   3809694.321
BY STRAIGHT LINE TO     738419.835   3809663.248
BY ARC CENTERED AT      736860.108   3814995.826
TO                      737266.568   3809454.714
BY STRAIGHT LINE TO     737092.684   3809441.959
BY ARC CENTERED AT      736686.224   3814983.071
TO                      737056.015   3809439.391
BY ARC CENTERED AT      734078.026   3814129.883
TO                      736608.945   3809183.815
BY ARC CENTERED AT      734023.056   3814101.367
TO                      733488.141   3808571.177
BY ARC CENTERED AT      733936.519   3814109.055
TO                      731687.399   3809028.642
BY ARC CENTERED AT      732189.168   3814561.938
TO                      726925.629   3812783.093
BY ARC CENTERED AT      731904.055   3815249.752
TO                      726350.103   3815400.605
BY ARC CENTERED AT      730593.702   3818986.829
TO                      726014.024   3815841.088
BY ARC CENTERED AT      729829.145   3819880.146
TO                      724724.703   3817686.107
BY ARC CENTERED AT      729802.084   3819942.063
TO                      724393.795   3818669.450
BY STRAIGHT LINE TO     724344.503   3818841.607
BY ARC CENTERED AT      727834.135   3823164.986
TO                      724252.699   3818917.345
BY ARC CENTERED AT      727344.330   3823533.724
TO                      723839.935   3819222.303
BY ARC CENTERED AT      726086.955   3824303.645
TO                      723639.852   3819315.577
BY ARC CENTERED AT      724648.657   3824779.225
TO                      723584.277   3819326.131
BY ARC CENTERED AT      724424.730   3824818.196
                  32a

TO                      720996.109   3820446.275
BY ARC CENTERED AT      723598.684   3825355.016
TO                      720639.233   3820652.805
BY ARC CENTERED AT      719364.571   3826060.612
TO                      719095.785   3820511.117
BY ARC CENTERED AT      718605.559   3826045.448
TO                      718533.330   3820489.918
BY ARC CENTERED AT      718587.953   3826045.649
TO                      717793.969   3820546.674
BY ARC CENTERED AT      718022.234   3826097.983
TO                      715435.576   3821180.836
BY ARC CENTERED AT      717319.634   3826407.638
TO                      713441.640   3822428.907
BY ARC CENTERED AT      716801.868   3826853.611
TO                      713064.050   3822742.911
BY ARC CENTERED AT      716357.999   3827217.175
TO                      711506.564   3824509.277
BY ARC CENTERED AT      715337.049   3828533.767
TO                      709781.071   3828549.230
BY ARC CENTERED AT      715337.068   3828543.941
TO                      710206.335   3830675.775
BY ARC CENTERED AT      715659.584   3831739.360
TO                      711743.749   3835680.854
BY ARC CENTERED AT      717027.493   3833962.952
TO                      712399.413   3837037.039
BY ARC CENTERED AT      717677.665   3835302.337
TO                      712436.238   3837145.318
BY ARC CENTERED AT      717846.464   3835880.964
TO                      712509.559   3837425.820
BY STRAIGHT LINE TO     712539.480   3837529.186
BY ARC CENTERED AT      717876.385   3835984.330
TO                      712851.506   3838354.925
BY STRAIGHT LINE TO     712936.578   3838622.294
BY STRAIGHT LINE TO     713008.493   3838895.093
                  33a

BY ARC CENTERED AT      718380.949   3837478.812
TO                      713113.022   3839244.622
BY STRAIGHT LINE TO     713174.123   3839426.903
BY ARC CENTERED AT      718570.910   3838106.363
TO                      713216.716   3839590.190
BY STRAIGHT LINE TO     713258.255   3839740.078
BY ARC CENTERED AT      718612.449   3838256.251
TO                      713267.907   3839774.477
BY STRAIGHT LINE TO     713670.847   3841192.928
BY ARC CENTERED AT      719015.389   3839674.702
TO                      713671.837   3841196.407
BY STRAIGHT LINE TO     713792.630   3841620.578
BY STRAIGHT LINE TO     713793.633   3841627.194
BY ARC CENTERED AT      719286.771   3840793.782
TO                      713860.818   3841988.842
BY ARC CENTERED AT      718582.506   3844917.117
TO                      713771.899   3842137.333
BY ARC CENTERED AT      717271.672   3846452.507
TO                      712401.922   3843777.686
BY ARC CENTERED AT      717237.919   3846513.059
TO                      712255.566   3844054.342
BY ARC CENTERED AT      717198.664   3846591.055
TO                      712132.897   3844309.139
BY ARC CENTERED AT      715883.714   3848407.981
TO                      710362.349   3849027.388
BY ARC CENTERED AT      715888.106   3848448.470
TO                      710370.353   3849099.268
BY ARC CENTERED AT      715903.277   3848593.414
TO                      711088.337   3851365.686
BY ARC CENTERED AT      716401.919   3849742.422
TO                      711271.231   3851874.364
BY ARC CENTERED AT      716455.023   3849875.005
TO                      711350.032   3852067.767
BY ARC CENTERED AT      716652.346   3850408.067
                  34a

TO                      711644.412   3852814.254
BY ARC CENTERED AT      716999.609   3851334.050
TO                      711811.166   3853321.308
BY ARC CENTERED AT      717209.570   3852007.394
TO                      712014.164   3853976.375
BY STRAIGHT LINE TO     712097.003   3854367.352
BY STRAIGHT LINE TO     712170.171   3854725.633
BY ARC CENTERED AT      717613.815   3853613.936
TO                      712276.383   3855156.972
BY STRAIGHT LINE TO     712299.327   3855321.159
BY ARC CENTERED AT      717801.861   3854552.227
TO                      712329.919   3855515.027
BY STRAIGHT LINE TO     712458.863   3856247.861
BY STRAIGHT LINE TO     712527.744   3856639.835
BY ARC CENTERED AT      717999.893   3855678.208
TO                      712575.474   3856880.212
BY STRAIGHT LINE TO     712607.925   3857026.658
BY ARC CENTERED AT      718129.264   3856407.019
TO                      712670.434   3857441.579
BY ARC CENTERED AT      715616.589   3862152.132
TO                      712417.133   3857609.818
BY ARC CENTERED AT      715317.231   3862348.865
TO                      710780.684   3859141.237
BY ARC CENTERED AT      712594.139   3864392.953
TO                      707069.239   3864979.990
BY ARC CENTERED AT      712620.739   3864756.427
TO                      707528.378   3866978.363
BY ARC CENTERED AT      713024.114   3867794.467
TO                      708317.849   3870747.467
BY ARC CENTERED AT      713722.734   3869460.471
TO                      708384.264   3870999.910
BY ARC CENTERED AT      713841.354   3869956.213
TO                      708437.604   3871247.963
BY ARC CENTERED AT      713914.912   3870316.175
                  35a

TO                      708607.158   3871958.394
BY ARC CENTERED AT      714002.680   3870632.695
TO                      708632.667   3872058.209
BY ARC CENTERED AT      714102.519   3871083.607
TO                      708837.009   3872856.609
BY ARC CENTERED AT      714302.155   3871855.954
TO                      709041.849   3873644.339
BY STRAIGHT LINE TO     709046.027   3873660.496
BY ARC CENTERED AT      714425.164   3872269.807
TO                      709056.291   3873699.609
BY STRAIGHT LINE TO     709200.532   3874241.233
BY ARC CENTERED AT      714677.160   3873305.453
TO                      709373.608   3874961.192
BY STRAIGHT LINE TO     709404.183   3875059.127
BY STRAIGHT LINE TO     709404.610   3875060.934
BY ARC CENTERED AT      714889.160   3874172.761
TO                      709567.557   3875769.532
BY ARC CENTERED AT      715039.399   3874806.162
TO                      709671.594   3876239.970
BY ARC CENTERED AT      715187.678   3875575.174
TO                      709793.480   3876906.251
BY ARC CENTERED AT      715301.768   3876179.683
TO                      709905.553   3877502.559
BY ARC CENTERED AT      715404.233   3876706.534
TO                      709956.268   3877796.859
BY STRAIGHT LINE TO     710027.502   3878152.790
BY ARC CENTERED AT      715475.467   3877062.465
TO                      710049.159   3878255.912
BY STRAIGHT LINE TO     710075.358   3878375.033
BY ARC CENTERED AT      715572.557   3877568.845
TO                      710105.503   3878559.026
BY STRAIGHT LINE TO     710153.734   3878825.321
BY ARC CENTERED AT      715708.802   3878927.085
TO                      710156.994   3879142.863
                  36a

BY STRAIGHT LINE TO     710168.652   3879442.815
BY ARC CENTERED AT      715720.460   3879227.037
TO                      710225.790   3880050.288
BY STRAIGHT LINE TO     710250.680   3880216.408
BY STRAIGHT LINE TO     710274.420   3880580.677
BY ARC CENTERED AT      715818.658   3880219.346
TO                      710370.868   3881310.548
BY ARC CENTERED AT      715889.019   3880663.132
TO                      710374.729   3881342.648
BY STRAIGHT LINE TO     710424.709   3881748.234
BY STRAIGHT LINE TO     710427.782   3882074.301
BY ARC CENTERED AT      715983.535   3882021.940
TO                      710429.853   3882182.405
BY STRAIGHT LINE TO     710438.670   3882487.553
BY STRAIGHT LINE TO     710442.781   3882881.033
BY ARC CENTERED AT      715998.478   3882822.977
TO                      710445.506   3883006.391
BY STRAIGHT LINE TO     710461.851   3883501.242
BY STRAIGHT LINE TO     710452.310   3883858.937
BY ARC CENTERED AT      716006.335   3884007.079
TO                      710450.463   3883969.363
BY STRAIGHT LINE TO     710447.431   3884415.970
BY STRAIGHT LINE TO     710441.662   3884874.462
BY STRAIGHT LINE TO     710425.441   3885230.264
BY STRAIGHT LINE TO     710379.209   3885521.507
BY ARC CENTERED AT      715866.505   3886392.553
TO                      710350.852   3885724.188
BY STRAIGHT LINE TO     710315.963   3886012.110
BY STRAIGHT LINE TO     710258.937   3886354.117
BY ARC CENTERED AT      715739.276   3887267.910
TO                      710245.774   3886436.902
BY STRAIGHT LINE TO     710244.065   3886448.200
BY ARC CENTERED AT      710951.358   3891958.996
TO                      707414.325   3887674.310
                 37a

BY ARC CENTERED AT     704955.335   3892656.529
TO                     706602.084   3887350.179
BY ARC CENTERED AT     704874.137   3892630.646
TO                     703054.041   3887381.228
BY ARC CENTERED AT     704828.461   3892646.261
TO                     702794.855   3887475.808
BY ARC CENTERED AT     702960.143   3893029.349
TO                     698858.069   3889282.067
BY ARC CENTERED AT     699448.634   3894806.591
TO                     697085.236   3889778.322
BY ARC CENTERED AT     698779.669   3895069.639
TO                     694423.690   3891620.787
BY ARC CENTERED AT     698731.006   3895130.226
TO                     694007.632   3892204.671
BY ARC CENTERED AT     696754.559   3897034.115
TO                     693861.694   3892290.649
BY ARC CENTERED AT     696013.752   3897412.932
TO                     692834.505   3892856.451
BY ARC CENTERED AT     694955.189   3897991.802
TO                     690847.838   3894250.304
BY ARC CENTERED AT     694416.260   3898508.884
TO                     690539.606   3894528.848
BY ARC CENTERED AT     693647.631   3899134.205
TO                     690377.903   3894642.211
BY ARC CENTERED AT     693363.939   3899327.584
TO                     688982.985   3895910.512
BY ARC CENTERED AT     692473.629   3900233.074
TO                     687170.354   3898576.447
BY ARC CENTERED AT     691415.122   3902161.288
TO                     686836.572   3899013.906
BY ARC CENTERED AT     691202.902   3902449.644
TO                     686172.500   3900090.790
BY ARC CENTERED AT     690717.889   3903285.876
TO                     685669.866   3900964.970
                  38a

BY ARC CENTERED AT      690698.020   3903328.613
TO                      685684.315   3905722.751
BY ARC CENTERED AT      691224.582   3905304.926
TO                      686768.879   3908623.939
BY ARC CENTERED AT      691292.141   3905397.604
TO                      686978.612   3908899.404
BY ARC CENTERED AT      692295.225   3907286.096
TO                      687771.913   3910512.361
BY ARC CENTERED AT      693078.308   3908865.755
TO                      687949.902   3911003.182
BY STRAIGHT LINE TO     687970.252   3911052.008
BY STRAIGHT LINE TO     688032.802   3911246.771
BY STRAIGHT LINE TO     688113.976   3911551.580
BY STRAIGHT LINE TO     688321.625   3912472.172
BY ARC CENTERED AT      693741.462   3911249.672
TO                      688372.267   3912678.267
BY ARC CENTERED AT      693845.251   3911721.405
TO                      688440.004   3913006.876
BY STRAIGHT LINE TO     688440.714   3913009.864
BY ARC CENTERED AT      693469.621   3915371.904
TO                      687917.799   3915587.319
BY ARC CENTERED AT      693438.997   3916208.209
TO                      688087.528   3917701.835
BY ARC CENTERED AT      693474.038   3916339.980
TO                      688129.459   3917858.073
BY ARC CENTERED AT      693152.707   3920232.123
TO                      687856.315   3918553.623
BY ARC CENTERED AT      692538.205   3921545.117
TO                      687784.277   3918669.477
BY ARC CENTERED AT      687359.908   3924209.247
TO                      686272.021   3918760.794
BY ARC CENTERED AT      686392.993   3924315.477
TO                      684578.823   3919064.008
BY ARC CENTERED AT      686178.638   3924384.697
                 39a

TO                     683273.491   3919648.743
BY ARC CENTERED AT     685874.329   3924558.405
TO                     682520.124   3920129.134
BY ARC CENTERED AT     685795.672   3924616.886
TO                     682386.580   3920229.720
BY ARC CENTERED AT     685196.995   3925022.496
TO                     682274.344   3920297.324
BY ARC CENTERED AT     683408.572   3925736.319
TO                     682052.684   3920348.304
BY ARC CENTERED AT     681663.332   3925890.645
TO                     681940.888   3920341.582
BY ARC CENTERED AT     681213.699   3925849.788
TO                     678998.539   3920754.476
BY ARC CENTERED AT     681192.581   3925858.917
TO                     678473.082   3921013.975
BY ARC CENTERED AT     681059.716   3925931.135
TO                     677049.003   3922086.227
BY ARC CENTERED AT     680632.448   3926332.173
TO                     675936.999   3923362.006
BY ARC CENTERED AT     680607.186   3926371.738
TO                     675874.384   3923461.459
BY ARC CENTERED AT     679782.821   3927410.289
TO                     675221.011   3924238.692
BY ARC CENTERED AT     679405.725   3927893.457
TO                     675158.212   3924311.869
BY ARC CENTERED AT     678096.157   3929027.547
TO                     674895.775   3924485.885
BY ARC CENTERED AT     677980.877   3929106.630
TO                     674599.696   3924697.917
BY ARC CENTERED AT     677895.392   3929170.894
TO                     673321.907   3926016.156
BY ARC CENTERED AT     677472.493   3929709.633
TO                     672864.616   3926605.345
BY ARC CENTERED AT     675980.120   3931205.646
                 40a

TO                     672029.807   3927298.708
BY ARC CENTERED AT     675879.873   3931304.470
TO                     671866.766   3927462.061
BY ARC CENTERED AT     675338.324   3931799.966
TO                     670704.672   3928734.284
BY ARC CENTERED AT     674503.682   3932788.499
TO                     670351.490   3929096.828
BY ARC CENTERED AT     673297.468   3933807.491
TO                     668277.246   3931427.049
BY ARC CENTERED AT     672678.736   3934817.627
TO                     668208.008   3931518.881
BY ARC CENTERED AT     672001.204   3935578.536
TO                     667105.812   3932950.938
BY ARC CENTERED AT     671785.543   3935945.809
TO                     666835.872   3933421.944
BY ARC CENTERED AT     670193.180   3937848.864
TO                     665778.142   3934475.946
BY ARC CENTERED AT     670141.798   3937915.080
TO                     664658.549   3937018.910
BY ARC CENTERED AT     669415.975   3939888.760
TO                     664649.125   3937034.592
BY ARC CENTERED AT     668708.778   3940827.790
TO                     664550.319   3937143.180
BY ARC CENTERED AT     668436.494   3941113.920
TO                     663420.771   3938724.011
BY ARC CENTERED AT     668073.592   3941760.522
TO                     663142.569   3939200.415
BY ARC CENTERED AT     667374.600   3942800.283
TO                     663115.229   3939232.805
BY ARC CENTERED AT     667082.868   3943122.147
TO                     663050.378   3939300.085
BY ARC CENTERED AT     663494.350   3944838.318
TO                     662193.971   3939436.638
BY ARC CENTERED AT     663385.178   3944863.438
                 41a

TO                     660268.419   3940263.987
BY ARC CENTERED AT     663173.303   3945000.102
TO                     659828.689   3940563.584
BY ARC CENTERED AT     662115.560   3945627.116
TO                     659209.173   3940891.923
BY ARC CENTERED AT     659745.383   3946421.988
TO                     659131.838   3940899.969
BY ARC CENTERED AT     659362.439   3946451.181
TO                     658789.247   3940924.827
BY ARC CENTERED AT     659333.957   3946454.061
TO                     658386.961   3940979.361
BY ARC CENTERED AT     658980.845   3946503.530
TO                     655712.899   3942010.239
BY ARC CENTERED AT     656725.390   3947473.205
TO                     654364.930   3942443.556
BY ARC CENTERED AT     655051.159   3947957.015
TO                     654227.407   3942462.421
BY ARC CENTERED AT     654953.826   3947970.728
TO                     652443.861   3943013.994
BY ARC CENTERED AT     654877.705   3948008.545
TO                     652163.640   3943160.557
BY ARC CENTERED AT     654854.083   3948021.694
TO                     650170.497   3945032.855
BY ARC CENTERED AT     654822.803   3948070.154
TO                     649595.654   3946187.058
BY ARC CENTERED AT     654811.443   3948101.394
TO                     649346.261   3947100.932
BY ARC CENTERED AT     653709.776   3950540.245
TO                     648336.332   3949127.716
BY ARC CENTERED AT     652561.324   3952735.843
TO                     647724.303   3950002.281
BY ARC CENTERED AT     652199.780   3953294.581
TO                     646876.477   3951703.486
BY ARC CENTERED AT     652073.991   3953666.898
                 42a

TO                     646520.803   3953490.139
BY ARC CENTERED AT     652070.458   3953755.601
TO                     646516.376   3953901.566
BY ARC CENTERED AT     652006.589   3954754.029
TO                     646462.770   3954386.319
BY ARC CENTERED AT     651985.970   3954989.147
TO                     646432.953   3955171.172
BY ARC CENTERED AT     651930.350   3955976.006
TO                     646398.139   3955462.417
BY ARC CENTERED AT     650924.989   3958683.715
TO                     645389.470   3958207.101
BY ARC CENTERED AT     646593.835   3963630.996
TO                     644807.527   3958369.985
BY ARC CENTERED AT     646406.039   3963691.065
TO                     641257.456   3961602.708
BY ARC CENTERED AT     645551.821   3965127.984
TO                     640585.035   3962637.968
BY ARC CENTERED AT     644364.689   3966710.235
TO                     639191.120   3964684.570
BY ARC CENTERED AT     643137.426   3968595.555
TO                     638982.266   3964907.224
BY ARC CENTERED AT     641823.665   3969681.697
TO                     638775.176   3965036.716
BY ARC CENTERED AT     640945.043   3970151.480
TO                     637904.127   3965501.538
BY ARC CENTERED AT     639576.002   3970800.025
TO                     634613.911   3968300.667
BY ARC CENTERED AT     638064.107   3972655.582
TO                     634604.919   3968307.806
BY ARC CENTERED AT     637713.219   3972912.978
TO                     632468.922   3971078.181
BY ARC CENTERED AT     637701.411   3972946.386
TO                     632184.715   3973606.081
BY ARC CENTERED AT     637093.112   3976209.304
                 43a

TO                     631540.741   3976008.531
BY ARC CENTERED AT     635660.876   3979735.946
TO                     630226.379   3980891.533
BY ARC CENTERED AT     631995.289   3986158.420
TO                     629158.572   3981381.164
BY ARC CENTERED AT     629236.780   3986936.614
TO                     628547.039   3981423.594
BY ARC CENTERED AT     628492.497   3986979.326
TO                     623739.447   3984102.236
BY ARC CENTERED AT     627909.281   3987773.968
TO                     622489.106   3986552.970
BY ARC CENTERED AT     627102.735   3989648.703
TO                     621819.020   3987930.712
BY ARC CENTERED AT     626918.717   3990135.758
TO                     621622.628   3988456.300
BY ARC CENTERED AT     625265.356   3992651.496
TO                     621143.783   3988925.671
BY ARC CENTERED AT     625078.889   3992847.925
TO                     620876.468   3989213.534
BY ARC CENTERED AT     625071.766   3992856.145
TO                     620001.316   3990584.653
BY ARC CENTERED AT     624615.674   3993679.300
TO                     619543.251   3991412.218
BY ARC CENTERED AT     624198.248   3994445.391
TO                     619038.174   3992385.592
BY ARC CENTERED AT     623778.882   3995282.974
TO                     618342.576   3994135.928
BY ARC CENTERED AT     621820.171   3998468.995
TO                     617399.169   3995103.898
BY ARC CENTERED AT     621532.533   3998816.638
TO                     616249.923   3997095.254
BY ARC CENTERED AT     620591.809   4000561.831
TO                     616041.882   3997373.210
BY ARC CENTERED AT     619486.854   4001732.259
                 44a

TO                     614755.341   3998819.886
BY ARC CENTERED AT     617434.952   4003687.002
TO                     613721.479   3999554.296
BY ARC CENTERED AT     617412.188   4003707.344
TO                     613429.033   3999833.894
BY ARC CENTERED AT     616973.695   4004112.271
TO                     613039.921   4000188.682
BY ARC CENTERED AT     616966.097   4004119.874
TO                     612503.970   4000809.503
BY ARC CENTERED AT     616689.890   4004462.886
TO                     611951.191   4001562.220
BY ARC CENTERED AT     615594.555   4005756.863
TO                     611552.113   4001945.329
BY ARC CENTERED AT     614393.977   4006719.524
TO                     611264.486   4002128.727
BY ARC CENTERED AT     613391.465   4007261.474
TO                     610353.275   4002609.750
BY ARC CENTERED AT     611961.889   4007927.785
TO                     607734.961   4004321.927
BY ARC CENTERED AT     610279.902   4009260.794
TO                     607554.814   4004418.994
BY ARC CENTERED AT     610123.759   4009345.418
TO                     607118.130   4004672.589
BY ARC CENTERED AT     608954.708   4009916.263
TO                     606845.739   4004776.089
BY ARC CENTERED AT     607120.669   4010325.283
TO                     606547.180   4004798.960
BY ARC CENTERED AT     606842.007   4010347.132
TO                     603556.556   4005866.625
BY ARC CENTERED AT     606465.643   4010600.159
TO                     602807.436   4006418.454
BY ARC CENTERED AT     605334.097   4011366.698
TO                     601843.786   4007043.867
BY ARC CENTERED AT     604444.048   4011953.834
                 45a

TO                     600711.264   4007838.562
BY ARC CENTERED AT     603961.085   4012344.980
TO                     598809.256   4010264.645
BY ARC CENTERED AT     600233.389   4015635.025
TO                     598196.257   4010465.961
BY ARC CENTERED AT     599789.479   4015788.627
TO                     594364.936   4014587.184
BY ARC CENTERED AT     598407.338   4018398.761
TO                     592892.963   4017719.938
BY ARC CENTERED AT     598388.294   4018538.760
TO                     593055.281   4020096.999
BY ARC CENTERED AT     598037.918   4022555.142
TO                     592492.689   4022900.928
BY ARC CENTERED AT     597911.738   4024126.914
TO                     592372.036   4023701.669
BY ARC CENTERED AT     597863.112   4024548.555
TO                     592337.912   4023964.346
BY ARC CENTERED AT     597858.943   4024586.722
TO                     592302.979   4024566.725
BY ARC CENTERED AT     597855.436   4024765.111
TO                     592300.974   4024895.836
BY ARC CENTERED AT     597855.926   4024787.922
TO                     592305.694   4025041.015
BY ARC CENTERED AT     597806.371   4025823.117
TO                     592252.260   4025968.000
BY ARC CENTERED AT     597807.511   4025876.751
TO                     592269.484   4026323.283
BY ARC CENTERED AT     597818.855   4026594.605
TO                     592262.986   4026632.722
BY ARC CENTERED AT     597185.219   4029209.688
TO                     591663.891   4028589.955
BY ARC CENTERED AT     596862.559   4030550.308
TO                     591310.499   4030759.509
BY ARC CENTERED AT     595676.710   4034195.399
                  46a

TO                      590680.815   4031764.315
BY ARC CENTERED AT      595203.093   4034992.029
TO                      589656.646   4035317.705
BY ARC CENTERED AT      594615.172   4037824.128
TO                      589189.374   4036628.363
BY ARC CENTERED AT      594269.427   4038878.296
TO                      588736.680   4038370.512
BY ARC CENTERED AT      593201.995   4041676.582
TO                      588702.060   4038417.791
BY ARC CENTERED AT      593152.510   4041743.844
TO                      588361.938   4038929.674
BY ARC CENTERED AT      593132.746   4041777.221
TO                      587713.015   4040554.254
BY ARC CENTERED AT      593075.528   4042007.728
TO                      587840.991   4043870.189
BY ARC CENTERED AT      592009.874   4047543.001
TO                      587643.046   4044107.896
BY ARC CENTERED AT      591383.222   4048216.450
TO                      585903.417   4047299.461
BY ARC CENTERED AT      591146.248   4049138.443
TO                      585702.791   4050251.056
BY ARC CENTERED AT      591149.319   4049153.575
TO                      587441.256   4053291.135
BY ARC CENTERED AT      592845.917   4052003.202
TO                      587998.846   4054718.904
BY ARC CENTERED AT      592937.252   4052173.068
TO                      588793.890   4055874.647
BY ARC CENTERED AT      593104.820   4052369.648
TO                      589247.850   4056368.763
BY ARC CENTERED AT      594605.217   4054896.432
TO                      589250.409   4056378.042
BY STRAIGHT LINE TO     582379.149   4084018.895
BY ARC CENTERED AT      583177.995   4089517.166
TO                      582248.486   4084039.470
                 47a

BY ARC CENTERED AT     583000.119   4089544.394
TO                     581593.254   4084169.465
BY ARC CENTERED AT     582863.986   4089578.196
TO                     581353.988   4084231.324
BY ARC CENTERED AT     582831.989   4089587.129
TO                     581191.920   4084278.710
BY ARC CENTERED AT     582467.896   4089686.207
TO                     580639.395   4084439.711
BY ARC CENTERED AT     581327.979   4089952.876
TO                     579389.094   4084746.163
BY ARC CENTERED AT     580126.481   4090253.013
TO                     579210.488   4084773.041
BY ARC CENTERED AT     579589.902   4090316.071
TO                     576749.403   4085541.063
BY ARC CENTERED AT     579546.625   4090341.551
TO                     576440.449   4085734.946
BY ARC CENTERED AT     579378.901   4090450.308
TO                     576376.937   4085775.123
BY ARC CENTERED AT     579286.597   4090508.306
TO                     576058.772   4085986.107
BY ARC CENTERED AT     578382.694   4091032.742
TO                     576028.116   4086000.337
BY ARC CENTERED AT     577762.146   4091278.810
TO                     575550.505   4086181.970
BY ARC CENTERED AT     576980.158   4091550.883
TO                     573251.758   4087431.639
BY ARC CENTERED AT     575379.773   4092563.957
TO                     571498.310   4088588.611
BY ARC CENTERED AT     575298.720   4092641.513
TO                     570956.630   4089175.191
BY ARC CENTERED AT     573817.175   4093938.217
TO                     569565.959   4090361.026
BY ARC CENTERED AT     572693.466   4094953.175
TO                     568312.553   4091536.051
                 48a

BY ARC CENTERED AT     572026.883   4095667.986
TO                     568253.589   4091589.826
BY ARC CENTERED AT     570565.143   4096642.138
TO                     566289.818   4093093.796
BY ARC CENTERED AT     569097.820   4097877.986
TO                     564508.212   4094756.751
BY ARC CENTERED AT     569075.064   4097921.083
TO                     564192.357   4095269.988
BY ARC CENTERED AT     568899.648   4098221.351
TO                     564014.033   4095575.619
BY ARC CENTERED AT     568742.013   4098493.724
TO                     563515.333   4096609.327
BY ARC CENTERED AT     567225.796   4100744.735
TO                     562745.501   4097458.995
BY ARC CENTERED AT     566539.667   4101517.743
TO                     561693.913   4098799.691
BY ARC CENTERED AT     566417.755   4101724.491
TO                     561585.960   4098981.702
BY ARC CENTERED AT     565974.657   4102388.823
TO                     561197.399   4099552.109
BY ARC CENTERED AT     565355.859   4103236.719
TO                     560530.529   4100482.572
BY ARC CENTERED AT     565062.902   4103696.095
TO                     560173.678   4101057.037
BY ARC CENTERED AT     564708.877   4104266.571
TO                     559922.048   4101446.038
BY ARC CENTERED AT     559024.796   4106929.110
TO                     558907.385   4101374.351
BY ARC CENTERED AT     558889.522   4106930.322
TO                     556418.422   4101954.099
BY ARC CENTERED AT     558874.164   4106937.919
TO                     555437.793   4102572.087
BY ARC CENTERED AT     558665.242   4107094.554
TO                     555158.486   4102785.053
                 49a

BY ARC CENTERED AT     558557.028   4107180.397
TO                     553081.296   4106239.392
BY ARC CENTERED AT     558264.128   4108241.237
TO                     552737.895   4107666.886
BY ARC CENTERED AT     556686.411   4111575.639
TO                     552592.563   4107819.371
BY ARC CENTERED AT     556526.168   4111743.131
TO                     551227.730   4110071.098
BY ARC CENTERED AT     553491.714   4115144.905
TO                     550239.761   4110640.026
BY ARC CENTERED AT     553476.851   4115155.597
TO                     549105.522   4111726.221
BY ARC CENTERED AT     553303.895   4115365.287
TO                     548289.138   4112973.354
BY ARC CENTERED AT     553024.731   4115879.088
TO                     547596.300   4114695.334
BY ARC CENTERED AT     552726.851   4116827.606
TO                     547176.604   4116574.834
BY ARC CENTERED AT     552619.894   4117688.265
TO                     547118.546   4116910.897
BY ARC CENTERED AT     552403.031   4118626.516
TO                     546895.887   4117891.330
BY ARC CENTERED AT     552383.975   4118757.369
TO                     546858.239   4118178.247
BY ARC CENTERED AT     551686.889   4120926.570
TO                     546403.667   4119207.065
BY ARC CENTERED AT     551667.305   4120985.617
TO                     546379.701   4119279.634
BY ARC CENTERED AT     551404.997   4121649.346
TO                     546199.744   4119706.546
BY ARC CENTERED AT     551119.473   4122288.289
TO                     545700.561   4123514.881
BY ARC CENTERED AT     551141.521   4122390.119
TO                     546298.451   4125112.949
                  50a

BY ARC CENTERED AT      551744.032   4124010.779
TO                      546453.326   4125707.119
BY ARC CENTERED AT      551909.502   4124658.652
TO                      546864.709   4126986.569
BY STRAIGHT LINE TO     546889.049   4127342.000
BY ARC CENTERED AT      552432.067   4126962.406
TO                      546910.582   4127580.743
BY STRAIGHT LINE TO     546950.229   4127934.774
BY ARC CENTERED AT      552471.714   4127316.437
TO                      546973.032   4128112.448
BY ARC CENTERED AT      552529.032   4128111.268
TO                      547025.558   4128873.439
BY STRAIGHT LINE TO     547083.737   4129293.537
BY ARC CENTERED AT      552587.211   4128531.366
TO                      547100.933   4129408.801
BY ARC CENTERED AT      552634.562   4128910.716
TO                      547103.359   4129435.051
BY STRAIGHT LINE TO     547166.849   4130104.806
BY ARC CENTERED AT      552698.052   4129580.471
TO                      547174.239   4130177.654
BY ARC CENTERED AT      552729.191   4130069.739
TO                      547201.399   4130628.894
BY STRAIGHT LINE TO     547257.974   4131188.190
BY STRAIGHT LINE TO     547295.858   4131615.119
BY ARC CENTERED AT      552830.112   4131124.025
TO                      547309.054   4131746.160
BY STRAIGHT LINE TO     547340.052   4132021.248
BY ARC CENTERED AT      552861.110   4131399.113
TO                      547400.096   4132422.082
BY ARC CENTERED AT      552953.842   4132263.824
TO                      547410.837   4132643.609
BY ARC CENTERED AT      552882.346   4133608.871
TO                      547355.418   4133041.246
BY ARC CENTERED AT      552432.062   4135298.859
                 51a

TO                     547022.509   4134031.628
BY ARC CENTERED AT     552325.563   4135688.962
TO                     546907.124   4134460.280
BY ARC CENTERED AT     551217.203   4137966.326
TO                     546418.555   4135165.949
BY ARC CENTERED AT     551018.539   4138281.921
TO                     546200.572   4135514.914
BY ARC CENTERED AT     550926.860   4138435.759
TO                     546130.358   4135631.708
BY ARC CENTERED AT     550883.381   4138508.843
TO                     545996.289   4135865.840
BY ARC CENTERED AT     550852.050   4138565.973
TO                     545827.135   4136195.453
BY ARC CENTERED AT     550790.046   4138693.182
TO                     545267.646   4138083.076
BY ARC CENTERED AT     550409.220   4140188.628
TO                     545176.912   4138319.914
BY ARC CENTERED AT     549984.055   4141105.684
TO                     544659.488   4139518.826
BY ARC CENTERED AT     549843.189   4141518.420
TO                     544561.236   4139795.021
BY ARC CENTERED AT     549076.680   4143032.288
TO                     543952.276   4140885.285
BY ARC CENTERED AT     549066.959   4143055.344
TO                     543547.326   4142420.691
BY ARC CENTERED AT     548995.473   4143510.107
TO                     543442.659   4143321.968
BY ARC CENTERED AT     548989.823   4143635.195
TO                     543437.968   4143849.768
BY ARC CENTERED AT     545282.485   4149090.655
TO                     542623.291   4144212.354
BY ARC CENTERED AT     544245.990   4149526.108
TO                     540088.565   4145840.331
BY ARC CENTERED AT     544128.414   4149654.614
                  52a

TO                      539055.242   4147389.208
BY ARC CENTERED AT      542928.797   4151372.261
TO                      537517.005   4150114.627
BY ARC CENTERED AT      542775.298   4151908.921
TO                      537322.802   4150841.485
BY ARC CENTERED AT      542574.850   4152653.976
TO                      537282.444   4150962.948
BY ARC CENTERED AT      542244.760   4153461.859
TO                      536714.398   4152928.721
BY ARC CENTERED AT      542227.782   4153615.552
TO                      536819.653   4154888.847
BY ARC CENTERED AT      542359.221   4154461.851
TO                      536871.741   4155331.733
BY ARC CENTERED AT      542380.325   4154607.417
TO                      537162.307   4156515.668
BY ARC CENTERED AT      542525.412   4157966.957
TO                      537095.633   4156789.401
BY ARC CENTERED AT      542329.589   4158653.494
TO                      536961.573   4157220.478
BY ARC CENTERED AT      542205.632   4159055.955
TO                      536650.814   4159170.543
BY ARC CENTERED AT      541867.982   4161081.117
TO                      538372.299   4165399.604
BY ARC CENTERED AT      542462.037   4161638.863
TO                      538964.558   4165955.897
BY ARC CENTERED AT      544094.652   4163822.525
TO                      539000.404   4166040.130
BY STRAIGHT LINE TO     539014.130   4166630.190
BY ARC CENTERED AT      544568.627   4166500.982
TO                      539014.998   4166663.294
BY STRAIGHT LINE TO     539029.062   4167144.474
BY ARC CENTERED AT      544264.881   4169003.326
TO                      538814.703   4167924.117
BY ARC CENTERED AT      544152.667   4169465.309
                  53a

TO                      538747.184   4170749.787
BY STRAIGHT LINE TO     538697.811   4171027.752
BY STRAIGHT LINE TO     538645.952   4171273.828
BY STRAIGHT LINE TO     538580.873   4171507.894
BY ARC CENTERED AT      543933.817   4172996.224
TO                      538549.239   4171626.751
BY STRAIGHT LINE TO     538450.456   4172015.152
BY ARC CENTERED AT      543835.034   4173384.625
TO                      538414.077   4172167.103
BY STRAIGHT LINE TO     538273.634   4172792.418
BY STRAIGHT LINE TO     538158.407   4173218.461
BY ARC CENTERED AT      543521.710   4174669.017
TO                      538052.664   4173689.901
BY STRAIGHT LINE TO     537940.932   4174314.002
BY ARC CENTERED AT      543409.978   4175293.118
TO                      537902.884   4174557.555
BY STRAIGHT LINE TO     537832.051   4175087.875
BY ARC CENTERED AT      543339.145   4175823.438
TO                      537803.112   4175352.830
BY STRAIGHT LINE TO     537737.122   4176129.108
BY ARC CENTERED AT      543273.155   4176599.716
TO                      537721.834   4176371.749
BY STRAIGHT LINE TO     537719.236   4176435.010
BY ARC CENTERED AT      543237.600   4177080.606
TO                      537697.877   4176655.627
BY STRAIGHT LINE TO     537679.926   4176889.620
BY STRAIGHT LINE TO     537632.562   4177151.955
BY ARC CENTERED AT      543100.162   4178139.118
TO                      537552.618   4177832.697
BY STRAIGHT LINE TO     537543.093   4178005.148
BY STRAIGHT LINE TO     537517.303   4178225.511
BY ARC CENTERED AT      543035.639   4178871.345
TO                      537498.510   4178413.805
BY STRAIGHT LINE TO     537440.778   4179112.475
                  54a

BY ARC CENTERED AT      542977.907   4179570.015
TO                      537437.744   4179150.816
BY ARC CENTERED AT      542546.440   4181334.931
TO                      537334.808   4179409.307
BY ARC CENTERED AT      542466.366   4181539.154
TO                      536985.304   4180629.705
BY STRAIGHT LINE TO     536981.012   4180655.572
BY ARC CENTERED AT      542462.074   4181565.021
TO                      536910.201   4181350.916
BY STRAIGHT LINE TO     536414.395   4182722.401
BY ARC CENTERED AT      541254.386   4185450.701
TO                      536322.661   4182891.947
BY ARC CENTERED AT      540691.339   4186324.699
TO                      536217.410   4183030.295
BY ARC CENTERED AT      539618.846   4187423.400
TO                      536102.380   4183121.818
BY ARC CENTERED AT      539601.913   4187437.187
TO                      535735.930   4183446.785
BY ARC CENTERED AT      539582.510   4187455.894
TO                      534734.955   4184741.056
BY ARC CENTERED AT      536798.717   4189899.546
TO                      533262.820   4185613.923
BY ARC CENTERED AT      536617.726   4190042.663
TO                      532578.390   4186227.837
BY ARC CENTERED AT      535891.552   4190687.892
TO                      531839.019   4186887.088
BY ARC CENTERED AT      533732.196   4192110.594
TO                      530752.971   4187420.887
BY ARC CENTERED AT      532870.180   4192557.672
TO                      530516.673   4187524.766
BY ARC CENTERED AT      532753.683   4192610.523
TO                      529093.666   4188430.402
BY ARC CENTERED AT      526589.053   4193389.842
TO                      524765.780   4188141.527
                 55a

BY ARC CENTERED AT     526465.807   4193431.049
TO                     522864.802   4189199.986
BY ARC CENTERED AT     526106.568   4193712.201
TO                     522788.982   4189255.435
BY ARC CENTERED AT     525786.621   4193933.394
TO                     522306.277   4189602.534
BY ARC CENTERED AT     525466.149   4194172.474
TO                     522218.936   4189664.177
BY ARC CENTERED AT     524702.949   4194633.967
TO                     522072.046   4189740.350
BY ARC CENTERED AT     523984.935   4194956.670
TO                     521229.216   4190132.237
BY ARC CENTERED AT     523954.112   4194974.146
TO                     520467.256   4190648.528
BY ARC CENTERED AT     523881.654   4195031.566
TO                     519038.438   4192308.994
BY ARC CENTERED AT     523826.425   4195127.561
TO                     518533.066   4193439.518
BY ARC CENTERED AT     520329.168   4198697.194
TO                     516310.895   4194860.188
BY ARC CENTERED AT     519534.178   4199385.625
TO                     515882.270   4195198.418
BY ARC CENTERED AT     518815.342   4199917.128
TO                     515409.088   4195527.758
BY ARC CENTERED AT     518771.332   4199950.930
TO                     514218.388   4196766.619
BY ARC CENTERED AT     518631.778   4200141.693
TO                     513180.391   4199068.606
BY ARC CENTERED AT     518624.371   4200178.659
TO                     513128.603   4199362.772
BY ARC CENTERED AT     516498.639   4203780.010
TO                     511505.354   4201343.570
BY ARC CENTERED AT     515007.073   4205657.165
TO                     510924.570   4201888.571
                  56a

BY ARC CENTERED AT      514000.745   4206515.263
TO                      510121.726   4202537.532
BY ARC CENTERED AT      513155.859   4207191.903
TO                      509637.662   4202891.737
BY STRAIGHT LINE TO     509504.472   4202947.341
BY STRAIGHT LINE TO     508934.277   4203159.108
BY STRAIGHT LINE TO     508849.771   4203186.441
BY STRAIGHT LINE TO     508756.198   4203207.608
BY ARC CENTERED AT      503400.474   4204685.903
TO                      504860.726   4199325.231
BY ARC CENTERED AT      503059.019   4204580.989
TO                      503360.005   4199033.148
BY ARC CENTERED AT      502919.984   4204571.696
TO                      502986.308   4199016.092
BY ARC CENTERED AT      502715.087   4204565.468
TO                      502923.277   4199013.370
BY ARC CENTERED AT      502644.349   4204562.364
TO                      500986.539   4199259.459
BY ARC CENTERED AT      501366.127   4204802.477
TO                      500273.704   4199354.932
BY ARC CENTERED AT      500548.986   4204904.108
TO                      499617.752   4199426.705
BY ARC CENTERED AT      500492.884   4204913.351
TO                      499567.190   4199435.009
BY ARC CENTERED AT      499648.934   4204990.408
TO                      498725.734   4199511.646
BY ARC CENTERED AT      498692.801   4205067.548
TO                      497334.287   4199680.195
BY ARC CENTERED AT      498617.191   4205086.052
TO                      497283.851   4199692.413
BY ARC CENTERED AT      497965.976   4205206.381
TO                      495900.986   4200048.382
BY ARC CENTERED AT      497895.251   4205234.136
TO                      494525.385   4200816.768
                  57a

BY ARC CENTERED AT      497870.864   4205252.634
TO                      494184.027   4201096.149
BY ARC CENTERED AT      497817.706   4205299.185
TO                      492442.256   4206704.060
BY ARC CENTERED AT      497860.924   4205476.390
TO                      493333.966   4208697.537
BY ARC CENTERED AT      498090.272   4205825.832
TO                      494507.880   4210072.666
BY ARC CENTERED AT      499680.016   4208043.346
TO                      494662.387   4210429.249
BY STRAIGHT LINE TO     494711.333   4210532.184
BY STRAIGHT LINE TO     495778.896   4213345.285
BY STRAIGHT LINE TO     497134.838   4217043.405
BY STRAIGHT LINE TO     497828.252   4219139.959
BY STRAIGHT LINE TO     498052.252   4219871.903
BY ARC CENTERED AT      503365.030   4218246.012
TO                      498170.462   4220217.204
BY STRAIGHT LINE TO     498336.089   4220825.491
BY ARC CENTERED AT      503696.919   4219365.821
TO                      498344.105   4220854.620
BY STRAIGHT LINE TO     498465.061   4221289.504
BY STRAIGHT LINE TO     498644.517   4222030.767
BY STRAIGHT LINE TO     498703.144   4222275.545
BY ARC CENTERED AT      502797.327   4226031.447
TO                      498039.370   4223162.479
BY ARC CENTERED AT      502767.629   4226080.132
TO                      497553.952   4224160.053
BY ARC CENTERED AT      502762.272   4226094.616
TO                      497207.620   4226216.995
BY ARC CENTERED AT      502026.078   4228983.147
TO                      496804.887   4227083.594
BY ARC CENTERED AT      500439.547   4231285.782
TO                      496312.222   4227566.330
BY ARC CENTERED AT      500418.880   4231308.588
                  58a

TO                      494948.772   4230335.421
BY STRAIGHT LINE TO     491561.250   4234281.180
BY ARC CENTERED AT      494660.824   4238892.229
TO                      490351.734   4235384.969
BY ARC CENTERED AT      494465.689   4239119.203
TO                      490208.216   4235549.461
BY ARC CENTERED AT      494281.241   4239328.297
TO                      489852.867   4235972.907
BY ARC CENTERED AT      494266.924   4239347.109
TO                      489188.061   4237094.491
BY ARC CENTERED AT      494228.609   4239431.586
TO                      489019.891   4237498.092
BY ARC CENTERED AT      494221.821   4239449.775
TO                      488886.649   4237898.943
BY ARC CENTERED AT      494146.701   4239688.075
TO                      488864.793   4237964.537
BY ARC CENTERED AT      493216.735   4241418.482
TO                      488346.893   4238743.829
BY ARC CENTERED AT      493170.426   4241501.121
TO                      487899.399   4239744.588
BY ARC CENTERED AT      493093.880   4241716.009
TO                      488210.865   4244366.537
BY ARC CENTERED AT      492721.883   4247609.969
TO                      487782.267   4245066.481
BY ARC CENTERED AT      492405.750   4248147.478
TO                      487342.773   4245859.378
BY ARC CENTERED AT      491551.919   4249485.978
TO                      486567.021   4247032.424
BY ARC CENTERED AT      490908.530   4250499.474
TO                      486129.819   4247665.209
BY ARC CENTERED AT      490603.697   4250959.682
TO                      485434.186   4248923.683
BY ARC CENTERED AT      490401.478   4251412.688
TO                      485338.861   4249123.792
                 59a

BY ARC CENTERED AT     489386.827   4252929.460
TO                     484801.439   4249792.048
BY ARC CENTERED AT     487567.938   4254610.307
TO                     482241.391   4253030.105
BY ARC CENTERED AT     486458.391   4256647.570
TO                     481633.689   4253892.323
BY ARC CENTERED AT     485994.491   4257335.075
TO                     481454.069   4254132.934
BY ARC CENTERED AT     484479.985   4258792.652
TO                     480646.268   4254771.240
BY ARC CENTERED AT     484226.016   4259020.304
TO                     480505.612   4254893.837
BY ARC CENTERED AT     481369.369   4260382.285
TO                     478013.764   4255954.074
BY ARC CENTERED AT     479425.520   4261327.721
TO                     477306.778   4256191.568
BY ARC CENTERED AT     479367.446   4261351.295
TO                     475481.004   4257380.816
BY ARC CENTERED AT     477426.341   4262585.122
TO                     472860.020   4259420.024
BY ARC CENTERED AT     477117.741   4262989.470
TO                     472607.882   4259744.427
BY ARC CENTERED AT     477099.408   4263014.798
TO                     472200.042   4260394.616
BY ARC CENTERED AT     475615.656   4264776.707
TO                     471525.259   4261016.682
BY ARC CENTERED AT     475576.320   4264819.055
TO                     471326.657   4261240.019
BY ARC CENTERED AT     474015.194   4266102.210
TO                     471185.947   4261320.526
BY ARC CENTERED AT     473973.394   4266126.697
TO                     470464.731   4261818.748
BY ARC CENTERED AT     473409.482   4266530.179
TO                     468952.427   4263212.982
                 60a

BY ARC CENTERED AT     471771.764   4268000.515
TO                     468787.658   4263313.912
BY ARC CENTERED AT     470999.265   4268410.767
TO                     467100.903   4264451.990
BY ARC CENTERED AT     470910.275   4268496.471
TO                     466484.147   4265138.120
BY ARC CENTERED AT     470685.739   4268773.468
TO                     466090.033   4265651.189
BY ARC CENTERED AT     470373.408   4269189.810
TO                     464968.738   4267901.913
BY ARC CENTERED AT     468748.463   4271974.113
TO                     464530.228   4268358.089
BY ARC CENTERED AT     467868.113   4272799.672
TO                     464428.727   4268436.214
BY ARC CENTERED AT     467808.315   4272846.149
TO                     463793.823   4269005.186
BY ARC CENTERED AT     467686.425   4272969.627
TO                     462544.816   4270864.160
BY ARC CENTERED AT     467682.114   4272980.124
TO                     462423.199   4271187.653
BY ARC CENTERED AT     467598.148   4273209.791
TO                     462316.971   4271484.013
BY ARC CENTERED AT     466904.992   4274617.574
TO                     462103.328   4271822.371
BY ARC CENTERED AT     466196.412   4275579.471
TO                     462067.981   4271861.247
BY ARC CENTERED AT     465931.851   4275853.695
TO                     461111.910   4273090.128
BY ARC CENTERED AT     465300.776   4276740.133
TO                     460173.543   4274599.896
BY ARC CENTERED AT     464061.539   4278568.853
TO                     458863.110   4276607.866
BY ARC CENTERED AT     464055.806   4278583.984
TO                     458726.175   4277014.217
                 61a

BY ARC CENTERED AT     462388.517   4281192.301
TO                     458412.314   4277311.715
BY ARC CENTERED AT     462054.161   4281507.676
TO                     456664.436   4280158.601
BY ARC CENTERED AT     462048.943   4281528.354
TO                     456647.170   4280228.362
BY ARC CENTERED AT     460529.398   4284202.961
TO                     455893.178   4281141.164
BY ARC CENTERED AT     458262.507   4286166.641
TO                     454731.798   4281876.742
BY ARC CENTERED AT     457946.726   4286408.119
TO                     453685.873   4282842.412
BY ARC CENTERED AT     456019.503   4287884.565
TO                     453638.349   4282864.681
BY ARC CENTERED AT     455192.195   4288198.975
TO                     451429.562   4284110.977
BY ARC CENTERED AT     454807.273   4288522.349
TO                     450759.630   4284716.338
BY ARC CENTERED AT     453976.173   4289246.568
TO                     449224.032   4286367.976
BY ARC CENTERED AT     453934.083   4289314.933
TO                     448732.689   4287361.825
BY ARC CENTERED AT     452920.151   4291013.440
TO                     448361.995   4287836.594
BY ARC CENTERED AT     451577.851   4292367.312
TO                     447063.419   4289128.633
BY ARC CENTERED AT     448666.236   4294448.418
TO                     446204.272   4289467.668
BY ARC CENTERED AT     448599.382   4294480.909
TO                     445051.369   4290205.311
BY ARC CENTERED AT     448482.750   4294575.066
TO                     444470.772   4290731.478
BY ARC CENTERED AT     448408.221   4294651.380
TO                     444011.033   4291255.225
                 62a

BY ARC CENTERED AT     447843.265   4295278.051
TO                     443103.344   4292379.381
BY ARC CENTERED AT     447632.856   4295596.936
TO                     442671.483   4293096.154
BY ARC CENTERED AT     444901.305   4298185.066
TO                     441023.314   4294206.332
BY ARC CENTERED AT     444890.766   4298195.311
TO                     440109.470   4295365.408
BY ARC CENTERED AT     444880.279   4298212.955
TO                     439845.697   4295863.037
BY ARC CENTERED AT     442661.679   4300652.544
TO                     437205.849   4299602.282
BY ARC CENTERED AT     440981.619   4303678.149
TO                     436600.938   4300260.727
BY ARC CENTERED AT     440957.987   4303708.228
TO                     436064.761   4301076.598
BY ARC CENTERED AT     438866.259   4305874.592
TO                     434733.468   4302161.214
BY ARC CENTERED AT     438846.912   4305896.012
TO                     434040.327   4303109.280
BY ARC CENTERED AT     437130.817   4307726.423
TO                     433085.958   4303917.453
BY ARC CENTERED AT     436851.234   4308003.017
TO                     431346.497   4307250.022
BY ARC CENTERED AT     436843.938   4308054.555
TO                     431308.632   4307575.464
BY ARC CENTERED AT     436755.888   4308669.330
TO                     431227.240   4308118.707
BY ARC CENTERED AT     436674.503   4309212.535
TO                     431225.370   4308128.062
BY ARC CENTERED AT     436456.169   4310000.994
TO                     431028.536   4308813.587
BY ARC CENTERED AT     435558.475   4312030.540
TO                     430421.149   4309914.643
                  63a

BY ARC CENTERED AT      435294.122   4312583.589
TO                      433780.634   4317929.474
BY ARC CENTERED AT      438846.472   4315647.715
TO                      433993.315   4318352.526
BY STRAIGHT LINE TO     434077.179   4318554.070
BY STRAIGHT LINE TO     434162.047   4318766.371
BY ARC CENTERED AT      439500.757   4317227.763
TO                      434247.861   4319037.795
BY ARC CENTERED AT      439802.631   4318920.903
TO                      434259.484   4319298.598
BY ARC CENTERED AT      439782.726   4319901.035
TO                      434241.350   4320303.890
BY ARC CENTERED AT      439661.502   4321524.993
TO                      434127.790   4322022.155
BY ARC CENTERED AT      439035.977   4324625.775
TO                      433632.669   4323332.178
BY ARC CENTERED AT      438941.805   4324969.922
TO                      433607.685   4323415.477
BY ARC CENTERED AT      438181.563   4326569.645
TO                      433426.617   4323695.689
BY ARC CENTERED AT      437625.423   4327334.255
TO                      432103.483   4326719.996
BY ARC CENTERED AT      437623.403   4327352.150
TO                      432070.751   4327544.991
BY ARC CENTERED AT      436884.312   4330319.655
TO                      431478.170   4329037.950
BY ARC CENTERED AT      435879.271   4332429.034
TO                      430382.445   4331620.309
BY ARC CENTERED AT      435779.276   4332940.668
TO                      430225.183   4333086.222
BY ARC CENTERED AT      434602.998   4336507.314
TO                      429551.616   4334193.728
BY ARC CENTERED AT      434224.163   4337199.796
TO                      429439.813   4334375.060
                 64a

BY ARC CENTERED AT     433443.974   4338226.791
TO                     428209.110   4336365.249
BY ARC CENTERED AT     432998.015   4339182.256
TO                     427468.556   4338639.836
BY ARC CENTERED AT     432526.007   4340940.124
TO                     426977.811   4341234.492
BY ARC CENTERED AT     432472.147   4342059.964
TO                     426922.781   4341788.532
BY ARC CENTERED AT     432398.348   4342730.500
TO                     426867.427   4342203.192
BY ARC CENTERED AT     432311.335   4343313.600
TO                     426783.094   4342758.903
BY ARC CENTERED AT     431847.419   4345044.018
TO                     426463.858   4343670.553
BY ARC CENTERED AT     431179.702   4346608.231
TO                     426463.321   4343671.416
BY ARC CENTERED AT     430931.527   4346973.577
TO                     425486.361   4345869.358
BY ARC CENTERED AT     430765.968   4347599.931
TO                     425307.356   4346564.221
BY ARC CENTERED AT     430694.090   4347925.190
TO                     425212.061   4347021.592
BY ARC CENTERED AT     430552.787   4348553.185
TO                     424999.464   4348380.744
BY ARC CENTERED AT     429913.461   4350973.381
TO                     424587.875   4349389.946
BY ARC CENTERED AT     429843.100   4351193.205
TO                     424404.672   4350056.261
BY ARC CENTERED AT     429613.401   4351989.725
TO                     424083.321   4352525.776
BY ARC CENTERED AT     428702.456   4355613.288
TO                     423903.251   4352813.865
BY ARC CENTERED AT     428523.863   4355899.166
TO                     423813.556   4352952.618
                  65a

BY ARC CENTERED AT      428484.693   4355960.876
TO                      423038.644   4357060.735
BY ARC CENTERED AT      428584.312   4356722.052
TO                      423054.501   4357260.868
BY ARC CENTERED AT      428559.302   4358013.396
TO                      423502.776   4360315.716
BY ARC CENTERED AT      429043.707   4359906.795
TO                      423578.561   4360907.451
BY ARC CENTERED AT      429130.267   4360689.063
TO                      423598.291   4361205.186
BY ARC CENTERED AT      429112.914   4361881.998
TO                      423558.593   4361745.414
BY ARC CENTERED AT      429082.210   4362344.407
TO                      423718.131   4363792.092
BY ARC CENTERED AT      429086.172   4362359.168
TO                      423746.627   4363894.874
BY ARC CENTERED AT      429300.166   4364060.220
TO                      423770.762   4364603.204
BY ARC CENTERED AT      429221.888   4365677.618
TO                      424043.123   4367689.962
BY ARC CENTERED AT      429561.332   4367043.043
TO                      424725.190   4369778.160
BY ARC CENTERED AT      430178.499   4368714.885
TO                      424973.838   4370659.273
BY ARC CENTERED AT      430485.857   4371356.975
TO                      425872.118   4374452.545
BY ARC CENTERED AT      430686.791   4371679.809
TO                      426725.184   4375575.294
BY ARC CENTERED AT      430777.215   4371773.955
TO                      427564.982   4376307.242
BY ARC CENTERED AT      432403.005   4373575.454
TO                      427630.794   4376420.649
BY STRAIGHT LINE TO     427734.383   4376727.124
BY ARC CENTERED AT      432997.848   4374948.059
                  66a

TO                      427767.402   4376821.978
BY STRAIGHT LINE TO     427874.127   4377119.868
BY ARC CENTERED AT      433292.258   4375889.828
TO                      428016.047   4377630.727
BY ARC CENTERED AT      432927.780   4380227.651
TO                      427373.827   4380378.446
BY ARC CENTERED AT      432346.355   4382856.973
TO                      426976.563   4381430.624
BY ARC CENTERED AT      432147.018   4383464.225
TO                      426841.854   4381813.659
BY ARC CENTERED AT      432077.301   4383673.559
TO                      426556.740   4383047.030
BY ARC CENTERED AT      432075.528   4383688.989
TO                      426548.197   4384252.679
BY ARC CENTERED AT      432103.142   4384144.416
TO                      426680.510   4385354.458
BY ARC CENTERED AT      432109.850   4384174.879
TO                      426688.443   4385390.396
BY ARC CENTERED AT      432178.349   4386244.835
TO                      426623.620   4386363.660
BY ARC CENTERED AT      432158.383   4386848.976
TO                      426608.453   4386589.337
BY ARC CENTERED AT      432005.823   4387907.492
TO                      426494.281   4388608.946
BY ARC CENTERED AT      432044.145   4388869.987
TO                      426492.269   4389084.016
BY ARC CENTERED AT      431972.304   4389999.632
TO                      426432.494   4389575.788
BY ARC CENTERED AT      431776.339   4391096.465
TO                      426255.315   4391718.905
BY ARC CENTERED AT      430970.203   4394658.117
TO                      426249.356   4391728.485
BY ARC CENTERED AT      430464.829   4395347.729
TO                      425996.535   4392045.686
                 67a

BY ARC CENTERED AT     429091.094   4396660.103
TO                     424483.627   4393555.206
BY ARC CENTERED AT     428690.679   4397184.235
TO                     423854.092   4394449.905
BY ARC CENTERED AT     428610.053   4397322.181
TO                     423054.220   4397279.078
BY ARC CENTERED AT     428207.609   4399355.546
TO                     422652.002   4399289.438
BY ARC CENTERED AT     428010.556   4400757.443
TO                     422456.577   4400607.585
BY ARC CENTERED AT     427912.610   4401656.796
TO                     422358.025   4401782.170
BY ARC CENTERED AT     427912.591   4401908.383
TO                     422482.208   4403083.151
BY ARC CENTERED AT     428015.834   4403581.271
TO                     422460.585   4403489.944
BY ARC CENTERED AT     428013.408   4403677.797
TO                     422463.947   4403947.285
BY ARC CENTERED AT     427561.253   4406157.853
TO                     422073.339   4405290.712
BY ARC CENTERED AT     427433.234   4406753.811
TO                     421941.680   4405910.027
BY ARC CENTERED AT     424373.935   4410905.352
TO                     420828.763   4406627.398
BY ARC CENTERED AT     423841.378   4411295.726
TO                     420634.808   4406758.431
BY ARC CENTERED AT     423648.740   4411425.909
TO                     419346.241   4407910.565
BY ARC CENTERED AT     422365.363   4412574.688
TO                     417472.244   4409942.860
BY ARC CENTERED AT     422230.887   4412810.690
TO                     417222.483   4410405.481
BY ARC CENTERED AT     422025.960   4413197.568
TO                     416778.575   4411371.620
                 68a

BY ARC CENTERED AT     421868.253   4413599.694
TO                     416766.699   4411398.949
BY ARC CENTERED AT     421798.325   4413755.190
TO                     416395.433   4412459.853
BY ARC CENTERED AT     421697.980   4414118.809
TO                     416203.347   4413295.316
BY ARC CENTERED AT     421361.263   4415360.512
TO                     415972.948   4414005.817
BY ARC CENTERED AT     420816.018   4416728.648
TO                     415890.169   4414158.599
BY ARC CENTERED AT     419485.748   4418394.275
TO                     415182.191   4414880.227
BY ARC CENTERED AT     418690.668   4419188.327
TO                     415069.364   4414974.624
BY ARC CENTERED AT     418584.067   4419277.646
TO                     414034.521   4416088.482
BY ARC CENTERED AT     418264.172   4419691.146
TO                     413841.845   4416327.791
BY ARC CENTERED AT     418121.515   4419870.891
TO                     413162.891   4417364.661
BY ARC CENTERED AT     418099.658   4419913.675
TO                     413034.303   4417630.845
BY ARC CENTERED AT     418032.819   4420056.535
TO                     412868.279   4418007.958
BY ARC CENTERED AT     417120.455   4421584.009
TO                     411806.583   4419961.696
BY ARC CENTERED AT     416045.554   4423553.389
TO                     411354.158   4420576.824
BY ARC CENTERED AT     415562.748   4424204.069
TO                     410741.506   4421442.772
BY ARC CENTERED AT     415112.958   4424871.991
TO                     410454.409   4421844.276
BY ARC CENTERED AT     414898.116   4425179.333
TO                     410279.474   4422091.084
                  69a

BY ARC CENTERED AT      414425.027   4425790.209
TO                      409819.396   4422682.590
BY ARC CENTERED AT      413250.861   4427052.279
TO                      408129.329   4424898.433
BY ARC CENTERED AT      412081.766   4428803.223
TO                      408100.548   4424927.783
BY ARC CENTERED AT      409052.831   4430401.565
TO                      407475.926   4425074.041
BY ARC CENTERED AT      408667.082   4430500.853
TO                      405283.592   4426093.912
BY ARC CENTERED AT      408359.137   4430721.023
TO                      404502.704   4426721.390
BY ARC CENTERED AT      408089.894   4430964.173
TO                      403283.650   4428176.853
BY ARC CENTERED AT      407681.890   4431571.646
TO                      402129.387   4431374.543
BY ARC CENTERED AT      407675.463   4431706.477
TO                      402200.498   4432651.935
BY ARC CENTERED AT      407750.298   4432914.332
TO                      402198.906   4432688.107
BY ARC CENTERED AT      407744.751   4433023.866
TO                      402276.470   4434007.246
BY STRAIGHT LINE TO     402281.602   4434100.151
BY ARC CENTERED AT      407494.399   4436022.620
TO                      402267.511   4434138.799
BY ARC CENTERED AT      407450.345   4436140.641
TO                      402194.472   4434339.270
BY ARC CENTERED AT      406838.049   4437389.898
TO                      401836.451   4434970.569
BY ARC CENTERED AT      405748.136   4438916.181
TO                      401231.932   4435679.974
BY ARC CENTERED AT      404535.384   4440147.226
TO                      401144.075   4435746.299
BY ARC CENTERED AT      403339.040   4440850.343
                 70a

TO                     400734.573   4435942.606
BY ARC CENTERED AT     402054.449   4441339.555
TO                     400015.498   4436171.207
BY ARC CENTERED AT     401846.389   4441416.870
TO                     399315.706   4436470.682
BY ARC CENTERED AT     400206.556   4441954.797
TO                     396655.812   4437681.466
BY ARC CENTERED AT     398764.033   4442821.947
TO                     394745.097   4438985.635
BY ARC CENTERED AT     398716.634   4442870.996
TO                     393973.544   4439977.515
BY ARC CENTERED AT     398368.099   4443377.077
TO                     393652.175   4440439.528
BY ARC CENTERED AT     397888.626   4444034.193
TO                     392951.054   4441486.739
BY ARC CENTERED AT     397525.690   4444639.808
TO                     392600.316   4442068.849
BY ARC CENTERED AT     396115.936   4446371.122
TO                     391710.985   4442985.041
BY ARC CENTERED AT     395362.977   4447172.175
TO                     391552.399   4443128.831
BY ARC CENTERED AT     395106.585   4447399.299
TO                     391451.958   4443214.465
BY ARC CENTERED AT     394689.355   4447729.816
TO                     391359.957   4443281.868
BY ARC CENTERED AT     392835.175   4448638.440
TO                     389738.457   4444025.472
BY ARC CENTERED AT     392806.352   4448657.659
TO                     388987.404   4444622.219
BY ARC CENTERED AT     392764.564   4448696.799
TO                     388710.406   4444897.729
BY ARC CENTERED AT     391763.012   4449540.005
TO                     387617.100   4445841.282
BY ARC CENTERED AT     389828.034   4450938.429
                 71a

TO                     385138.890   4447958.318
BY ARC CENTERED AT     388666.595   4452250.687
TO                     384313.509   4448798.184
BY ARC CENTERED AT     387476.159   4453366.201
TO                     382826.646   4450324.628
BY ARC CENTERED AT     386378.808   4454596.780
TO                     382169.986   4450969.804
BY ARC CENTERED AT     383628.846   4456330.855
TO                     378105.731   4456934.455
BY ARC CENTERED AT     383629.947   4456341.016
TO                     378115.764   4457021.397
BY ARC CENTERED AT     383612.936   4457827.767
TO                     378056.936   4457828.203
BY ARC CENTERED AT     383600.675   4458197.112
TO                     378156.892   4459308.133
BY ARC CENTERED AT     383682.860   4458731.229
TO                     378347.850   4460282.617
BY ARC CENTERED AT     383902.887   4460179.174
TO                     379017.562   4462825.442
BY ARC CENTERED AT     384214.905   4464789.306
TO                     378855.446   4463324.611
BY ARC CENTERED AT     383942.780   4465558.031
TO                     378398.562   4465919.672
BY ARC CENTERED AT     383810.128   4467178.279
TO                     378322.961   4468050.138
BY ARC CENTERED AT     383813.268   4467198.276
TO                     378336.955   4468135.894
BY ARC CENTERED AT     383209.733   4470805.195
TO                     378331.479   4468145.914
BY ARC CENTERED AT     381596.780   4472641.128
TO                     378084.936   4468335.772
BY ARC CENTERED AT     381570.004   4472662.831
TO                     376807.475   4469801.458
BY ARC CENTERED AT     381528.166   4472731.341
                  72a

TO                      376716.566   4469953.277
BY ARC CENTERED AT      380219.601   4474265.803
TO                      374794.247   4473068.024
BY ARC CENTERED AT      375375.515   4478593.534
TO                      373584.209   4483852.846
BY ARC CENTERED AT      375604.770   4478677.281
TO                      375835.767   4484228.477
BY ARC CENTERED AT      381249.670   4485476.992
TO                      377328.211   4489412.891
BY ARC CENTERED AT      382185.380   4486715.290
TO                      379176.110   4491385.775
BY ARC CENTERED AT      384321.628   4489289.878
TO                      379244.654   4491546.751
BY STRAIGHT LINE TO     379299.163   4491669.372
BY STRAIGHT LINE TO     379310.633   4491706.454
BY ARC CENTERED AT      384618.516   4490064.651
TO                      379528.585   4492292.147
BY STRAIGHT LINE TO     379683.430   4492645.975
BY ARC CENTERED AT      384773.361   4490418.479
TO                      379729.999   4492749.495
BY STRAIGHT LINE TO     379937.181   4493197.751
BY STRAIGHT LINE TO     380016.520   4493397.596
BY ARC CENTERED AT      385345.677   4491826.219
TO                      380214.606   4493957.238
BY STRAIGHT LINE TO     380508.874   4494665.777
BY ARC CENTERED AT      385639.945   4492534.758
TO                      380667.169   4495012.788
BY STRAIGHT LINE TO     380864.862   4495409.509
BY STRAIGHT LINE TO     380995.659   4495758.702
BY ARC CENTERED AT      386198.644   4493809.836
TO                      380999.199   4495768.127
BY STRAIGHT LINE TO     381307.691   4496587.202
BY ARC CENTERED AT      386507.136   4494628.911
TO                      381308.267   4496588.731
                  73a

BY STRAIGHT LINE TO     381487.101   4497063.129
BY ARC CENTERED AT      386685.970   4495103.309
TO                      381649.793   4497449.808
BY STRAIGHT LINE TO     381892.793   4497971.347
BY ARC CENTERED AT      386928.970   4495624.848
TO                      381895.264   4497976.644
BY STRAIGHT LINE TO     382027.957   4498260.655
BY STRAIGHT LINE TO     382179.561   4498665.344
BY ARC CENTERED AT      387382.459   4496716.245
TO                      382430.517   4499235.652
BY STRAIGHT LINE TO     382559.138   4499488.459
BY ARC CENTERED AT      387511.080   4496969.052
TO                      382743.623   4499822.206
BY STRAIGHT LINE TO     382754.139   4499839.777
BY ARC CENTERED AT      387757.428   4497423.948
TO                      382850.704   4500030.323
BY STRAIGHT LINE TO     383186.157   4500661.842
BY ARC CENTERED AT      388092.881   4498055.467
TO                      383424.148   4501067.454
BY STRAIGHT LINE TO     383472.948   4501143.097
BY ARC CENTERED AT      388626.890   4499068.002
TO                      383584.071   4501400.194
BY STRAIGHT LINE TO     383823.468   4501917.834
BY ARC CENTERED AT      388866.287   4499585.642
TO                      383891.750   4502060.135
BY STRAIGHT LINE TO     383899.773   4502076.263
BY STRAIGHT LINE TO     383906.378   4502093.529
BY ARC CENTERED AT      389095.626   4500108.375
TO                      384144.851   4502630.073
BY STRAIGHT LINE TO     384438.456   4503206.499
BY STRAIGHT LINE TO     384640.274   4503662.730
BY ARC CENTERED AT      389721.335   4501415.075
TO                      384691.727   4503775.622
BY STRAIGHT LINE TO     384794.935   4503995.526
                  74a

BY STRAIGHT LINE TO     384922.055   4504270.552
BY ARC CENTERED AT      389965.384   4501939.464
TO                      385109.841   4504639.989
BY STRAIGHT LINE TO     385151.957   4504734.259
BY ARC CENTERED AT      390224.726   4502467.952
TO                      385250.881   4504943.837
BY STRAIGHT LINE TO     385471.534   4505387.109
BY STRAIGHT LINE TO     385684.712   4505845.113
BY ARC CENTERED AT      390721.812   4503500.597
TO                      385794.814   4506068.442
BY STRAIGHT LINE TO     386075.086   4506606.208
BY ARC CENTERED AT      391002.084   4504038.363
TO                      386327.559   4507041.353
BY STRAIGHT LINE TO     386476.705   4507340.621
BY STRAIGHT LINE TO     386530.419   4507459.174
BY ARC CENTERED AT      391591.210   4505166.244
TO                      386847.239   4508058.281
BY STRAIGHT LINE TO     387069.327   4508422.585
BY STRAIGHT LINE TO     387238.018   4508704.608
BY ARC CENTERED AT      392006.152   4505852.586
TO                      387249.171   4508723.173
BY STRAIGHT LINE TO     387489.935   4509122.154
BY ARC CENTERED AT      392246.916   4506251.567
TO                      387583.367   4509271.575
BY STRAIGHT LINE TO     387737.535   4509509.644
BY ARC CENTERED AT      392649.651   4506913.444
TO                      387988.605   4509937.313
BY STRAIGHT LINE TO     388231.381   4510311.533
BY STRAIGHT LINE TO     388530.535   4510789.532
BY STRAIGHT LINE TO     389014.361   4511590.689
BY STRAIGHT LINE TO     389106.068   4511743.297
BY STRAIGHT LINE TO     389245.824   4512052.267
BY ARC CENTERED AT      394308.042   4509762.489
TO                      389481.796   4512515.030
                  75a

BY ARC CENTERED AT      394967.587   4513395.501
TO                      390100.583   4516075.315
BY STRAIGHT LINE TO     390107.323   4516087.556
BY ARC CENTERED AT      394974.327   4513407.742
TO                      390949.636   4517238.016
BY STRAIGHT LINE TO     391271.376   4517576.086
BY ARC CENTERED AT      395425.702   4513886.817
TO                      392781.547   4518773.286
BY STRAIGHT LINE TO     392939.125   4519043.977
BY ARC CENTERED AT      397740.788   4516248.773
TO                      392948.253   4519059.599
BY STRAIGHT LINE TO     393112.805   4519340.165
BY STRAIGHT LINE TO     393343.621   4519782.259
BY ARC CENTERED AT      398268.763   4517210.856
TO                      393365.575   4519823.877
BY STRAIGHT LINE TO     393557.788   4520184.554
BY ARC CENTERED AT      398460.976   4517571.533
TO                      393631.162   4520317.809
BY STRAIGHT LINE TO     393868.343   4520734.933
BY STRAIGHT LINE TO     393985.481   4520969.935
BY STRAIGHT LINE TO     394202.855   4521414.855
BY ARC CENTERED AT      399194.911   4518975.899
TO                      394285.662   4521577.515
BY STRAIGHT LINE TO     394412.883   4521817.581
BY ARC CENTERED AT      399322.132   4519215.965
TO                      394545.447   4522053.644
BY ARC CENTERED AT      399541.344   4519622.563
TO                      394586.583   4522136.421
BY STRAIGHT LINE TO     395028.569   4523007.566
BY STRAIGHT LINE TO     395258.306   4523520.209
BY ARC CENTERED AT      400328.461   4521248.059
TO                      395272.191   4523550.941
BY STRAIGHT LINE TO     395506.320   4524065.001
BY ARC CENTERED AT      400562.590   4521762.119
                  76a

TO                      395536.294   4524129.710
BY STRAIGHT LINE TO     395797.157   4524683.511
BY ARC CENTERED AT      400823.453   4522315.920
TO                      395833.290   4524758.749
BY STRAIGHT LINE TO     396079.615   4525261.936
BY STRAIGHT LINE TO     396291.113   4525745.037
BY ARC CENTERED AT      401380.735   4523516.834
TO                      396468.941   4526113.643
BY ARC CENTERED AT      401587.458   4523952.643
TO                      396550.306   4526297.048
BY STRAIGHT LINE TO     396670.533   4526555.366
BY STRAIGHT LINE TO     396797.761   4526841.106
BY STRAIGHT LINE TO     396848.355   4526956.297
BY STRAIGHT LINE TO     396968.972   4527256.664
BY ARC CENTERED AT      402124.799   4525186.256
TO                      397063.868   4527478.877
BY STRAIGHT LINE TO     397222.366   4527828.760
BY ARC CENTERED AT      402589.265   4526391.564
TO                      397251.077   4527931.981
BY STRAIGHT LINE TO     397332.999   4528215.875
BY ARC CENTERED AT      402671.187   4526675.458
TO                      397465.470   4528617.015
BY STRAIGHT LINE TO     397597.220   4528970.264
BY ARC CENTERED AT      402802.937   4527028.707
TO                      397822.947   4529492.208
BY STRAIGHT LINE TO     397851.198   4529569.362
BY STRAIGHT LINE TO     397966.100   4529894.370
BY STRAIGHT LINE TO     397997.406   4529983.417
BY STRAIGHT LINE TO     398026.478   4530096.102
BY ARC CENTERED AT      403406.314   4528708.116
TO                      398272.397   4530832.272
BY STRAIGHT LINE TO     398318.677   4530944.126
BY STRAIGHT LINE TO     398338.528   4531012.593
BY ARC CENTERED AT      403674.774   4529465.463
                  77a

TO                      398400.893   4531213.408
BY STRAIGHT LINE TO     398476.062   4531440.209
BY STRAIGHT LINE TO     398531.742   4531655.008
BY ARC CENTERED AT      403909.988   4530260.876
TO                      398565.997   4531781.038
BY STRAIGHT LINE TO     398697.896   4532244.717
BY ARC CENTERED AT      404041.887   4530724.555
TO                      398770.647   4532480.450
BY STRAIGHT LINE TO     398809.306   4532596.505
BY STRAIGHT LINE TO     398828.224   4532677.889
BY ARC CENTERED AT      404239.938   4531419.919
TO                      398996.552   4533257.319
BY STRAIGHT LINE TO     399018.272   4533319.303
BY STRAIGHT LINE TO     399038.523   4533398.735
BY STRAIGHT LINE TO     399054.497   4533503.979
BY ARC CENTERED AT      404547.586   4532670.246
TO                      399180.149   4534105.429
BY STRAIGHT LINE TO     399232.113   4534373.295
BY ARC CENTERED AT      404686.428   4533315.192
TO                      399346.358   4534849.071
BY STRAIGHT LINE TO     399525.593   4535473.063
BY STRAIGHT LINE TO     399595.793   4535807.945
BY ARC CENTERED AT      405033.600   4534668.037
TO                      399671.247   4536122.103
BY STRAIGHT LINE TO     399819.507   4536668.861
BY ARC CENTERED AT      405181.860   4535214.795
TO                      399922.159   4537004.958
BY STRAIGHT LINE TO     399996.252   4537361.303
BY STRAIGHT LINE TO     400049.827   4537744.570
BY ARC CENTERED AT      405552.327   4536975.394
TO                      400059.294   4537809.497
BY STRAIGHT LINE TO     400086.357   4537987.722
BY ARC CENTERED AT      405579.390   4537153.619
TO                      400263.097   4538767.981
                  78a

BY STRAIGHT LINE TO     400429.643   4539316.437
BY STRAIGHT LINE TO     400432.863   4539327.902
BY ARC CENTERED AT      403154.296   4544171.758
TO                      397937.294   4542260.730
BY ARC CENTERED AT      402595.375   4545289.165
TO                      397741.807   4542585.092
BY ARC CENTERED AT      402395.483   4545620.291
TO                      397720.029   4542618.748
BY ARC CENTERED AT      401650.505   4546545.641
TO                      396103.824   4546223.981
BY ARC CENTERED AT      401422.206   4547831.447
TO                      395866.241   4547851.290
BY ARC CENTERED AT      401275.696   4549118.940
TO                      395749.524   4548543.993
BY ARC CENTERED AT      400457.598   4551494.108
TO                      395114.533   4553017.523
BY ARC CENTERED AT      400544.445   4554194.464
TO                      394992.682   4554411.417
BY ARC CENTERED AT      400545.564   4554225.292
TO                      398948.550   4559546.822
BY ARC CENTERED AT      402503.757   4555277.204
TO                      399745.726   4560100.315
BY STRAIGHT LINE TO     399978.553   4560833.613
BY ARC CENTERED AT      405274.040   4559152.257
TO                      400078.908   4561121.962
BY STRAIGHT LINE TO     400449.483   4562099.361
BY STRAIGHT LINE TO     400868.177   4563268.860
BY STRAIGHT LINE TO     401148.937   4564119.241
BY ARC CENTERED AT      406666.604   4563467.713
TO                      401359.170   4565110.964
BY ARC CENTERED AT      406827.333   4566094.999
TO                      401384.737   4567211.818
BY ARC CENTERED AT      406861.555   4566277.152
TO                      401407.398   4567336.072
                  79a

BY ARC CENTERED AT      406954.377   4567019.585
TO                      402341.651   4570116.663
BY ARC CENTERED AT      407743.710   4568817.859
TO                      402470.474   4570567.751
BY ARC CENTERED AT      407778.844   4568927.523
TO                      402724.356   4571234.316
BY ARC CENTERED AT      408115.391   4572578.147
TO                      402616.761   4571781.779
BY ARC CENTERED AT      401385.761   4577199.691
TO                      404849.571   4581543.785
BY STRAIGHT LINE TO     405003.429   4583197.377
BY ARC CENTERED AT      410535.534   4582682.645
TO                      405112.312   4583890.038
BY STRAIGHT LINE TO     405150.287   4584060.612
BY STRAIGHT LINE TO     405182.709   4584464.181
BY ARC CENTERED AT      410720.866   4584019.263
TO                      405292.734   4585204.389
BY STRAIGHT LINE TO     405337.281   4585408.420
BY STRAIGHT LINE TO     405371.474   4586024.491
BY ARC CENTERED AT      410918.936   4585716.595
TO                      405390.761   4586271.952
BY STRAIGHT LINE TO     405443.159   4586793.531
BY STRAIGHT LINE TO     405463.491   4587255.494
BY STRAIGHT LINE TO     405462.958   4587325.279
BY ARC CENTERED AT      410740.782   4589061.284
TO                      405190.353   4589310.023
BY ARC CENTERED AT      410746.276   4589280.822
TO                      405190.426   4589321.631
BY ARC CENTERED AT      410726.781   4589788.437
TO                      405170.962   4589743.599
BY ARC CENTERED AT      410700.849   4590281.637
TO                      405171.060   4590820.682
BY ARC CENTERED AT      410480.451   4592457.601
TO                      405166.401   4590835.872
                 80a

BY ARC CENTERED AT     410307.174   4592943.379
TO                     405095.909   4591016.762
BY ARC CENTERED AT     410094.199   4593442.918
TO                     404538.406   4593395.006
BY ARC CENTERED AT     409634.247   4595608.947
TO                     404144.448   4594753.816
BY ARC CENTERED AT     409402.586   4596548.566
TO                     403899.286   4595785.133
BY ARC CENTERED AT     408781.278   4598437.546
TO                     403290.665   4597587.661
BY ARC CENTERED AT     407357.439   4601373.224
TO                     401902.182   4600319.985
BY ARC CENTERED AT     406352.532   4603646.173
TO                     400983.589   4605075.715
BY ARC CENTERED AT     406358.853   4606481.303
TO                     400824.883   4606975.585
BY ARC CENTERED AT     404724.305   4610933.317
TO                     399312.582   4609675.387
BY ARC CENTERED AT     404712.033   4610984.991
TO                     399159.819   4611190.074
BY ARC CENTERED AT     404576.183   4612427.871
TO                     399046.138   4612964.286
BY ARC CENTERED AT     404590.419   4613324.962
TO                     399041.125   4613052.058
BY ARC CENTERED AT     404588.387   4613363.546
TO                     399229.154   4614829.069
BY ARC CENTERED AT     404644.501   4616071.306
TO                     399126.502   4615422.596
BY ARC CENTERED AT     400920.018   4620681.154
TO                     397910.922   4616010.557
BY ARC CENTERED AT     399165.087   4621423.154
TO                     395511.185   4617237.687
BY ARC CENTERED AT     398300.525   4622042.759
TO                     395231.302   4617411.452
                  81a

BY ARC CENTERED AT      397758.202   4622359.574
TO                      393744.415   4618517.875
BY ARC CENTERED AT      397720.411   4622398.673
TO                      393381.505   4618928.365
BY ARC CENTERED AT      396371.935   4623610.936
TO                      392397.667   4619728.369
BY ARC CENTERED AT      396357.822   4623625.330
TO                      392357.328   4619769.790
BY ARC CENTERED AT      395976.161   4623985.616
TO                      392036.988   4620067.447
BY ARC CENTERED AT      392662.539   4625588.119
TO                      388939.151   4621464.344
BY ARC CENTERED AT      392610.809   4625634.244
TO                      388335.662   4622085.687
BY ARC CENTERED AT      391797.975   4626430.975
TO                      387259.878   4623225.540
BY ARC CENTERED AT      390460.931   4627766.729
TO                      386487.801   4623882.997
BY ARC CENTERED AT      388162.151   4629180.703
TO                      383218.835   4626644.415
BY ARC CENTERED AT      387677.201   4629959.849
TO                      382459.293   4628051.296
BY ARC CENTERED AT      385742.025   4632533.796
TO                      382365.112   4628121.813
BY ARC CENTERED AT      385704.641   4632562.160
TO                      383093.395   4637466.294
BY ARC CENTERED AT      385816.363   4632623.301
TO                      390858.805   4634956.306
BY ARC CENTERED AT      392051.411   4629529.813
TO                      392896.827   4635021.116
BY ARC CENTERED AT      392177.621   4629511.862
TO                      393330.482   4634946.938
BY STRAIGHT LINE TO     393435.934   4635343.028
BY STRAIGHT LINE TO     393658.066   4636228.782
                        82a

BY STRAIGHT LINE TO         393763.685 4636704.398
BY STRAIGHT LINE TO         393839.593 4637142.274
BY ARC CENTERED AT          399313.945 4636193.272
TO                          393908.007 4637475.837
BY STRAIGHT LINE TO         394037.794 4638022.879
BY STRAIGHT LINE TO         394075.190 4638240.153
BY STRAIGHT LINE TO         394078.286 4638272.854
BY ARC CENTERED AT          399609.539 4637749.039
TO                          394160.837 4638835.675
BY STRAIGHT LINE TO         394249.943 4639282.480
BY ARC CENTERED AT          399505.599 4641084.483
TO                          394154.206 4639590.586
BY ARC CENTERED AT          398552.047 4642985.896
TO                          393340.720 4641059.446
BY ARC CENTERED AT          398546.057 4643002.023
TO                          393013.419 4643510.990
BY ARC CENTERED AT          398552.985 4643083.978
TO                          393426.765 4645226.642
BY ARC CENTERED AT          398981.191 4645094.386
TO                          393497.375 4645987.077
BY ARC CENTERED AT          398775.736 4647721.447
TO                          393313.383 4646705.654
BY ARC CENTERED AT          397928.493 4649799.179
TO                          393128.310 4647001.434
BY ARC CENTERED AT          397143.152 4650842.030
TO                          392383.440 4647975.974
BY ARC CENTERED AT          397114.576 4650888.960
TO                          391672.499 4649769.616
BY ARC CENTERED AT          393149.315 4655125.748
TO the intersection with the California-Oregon state
lateral boundary
                                  83a

                            EXHIBIT B
Location of the Fixed Offshore Boundary Between the
United States and California in the Vicinity of the
Farallon Islands.
                                               NAD 83/WGS 84 

                                          UTM ZONE 10 (meters) 

                                         x-coordinate y-coordinate 

---------------------------------------------------------------------------
BEGINNING AT                             486509.525 4184401.713
BY ARC CENTERED AT                       490468.788 4180503.846
TO                                       484913.004 4180454.832
BY ARC CENTERED AT                       490468.659 4180392.899
TO                                       487134.261 4175948.697
BY ARC CENTERED AT                       491250.770 4179680.117
TO                                       489190.768 4174520.124
BY ARC CENTERED AT                       491363.269 4179633.770
TO                                       491808.391 4174095.629
BY ARC CENTERED AT                       497158.083 4175595.606
TO                                       493300.616 4171596.970
BY ARC CENTERED AT                       498800.150 4172387.075
TO                                       494168.425 4169318.483
BY ARC CENTERED AT                       498900.532 4172229.891
TO                                       495053.624 4168221.096
BY ARC CENTERED AT                       498954.400 4172177.494
TO                                       496519.986 4167183.221
BY ARC CENTERED AT                       499618.035 4171795.295
TO                                       499638.585 4166239.333
BY ARC CENTERED AT                       499659.668 4171795.293
TO                                       501906.060 4166713.673
BY ARC CENTERED AT                       499782.120 4171847.679
TO                                       503999.408 4168230.551
BY ARC CENTERED AT                       500036.816 4172125.034
TO                                       504880.925 4169404.052
                 84a

BY ARC CENTERED AT     500061.305   4172168.179
TO                     505617.282   4172184.066
BY ARC CENTERED AT     500066.201   4172417.802
TO                     505622.175   4172434.915
BY ARC CENTERED AT     500066.200   4172451.700
TO                     504877.586   4175230.136
BY ARC CENTERED AT     499796.841   4172981.765
TO                     504350.184   4176165.506
BY ARC CENTERED AT     499779.701   4173006.420
TO                     502173.198   4178020.431
BY ARC CENTERED AT     497172.771   4175598.683
TO                     500742.579   4179856.101
BY ARC CENTERED AT     497165.429   4175604.850
TO                     497074.872   4181160.112
BY ARC CENTERED AT     491686.406   4179806.020
TO                     496459.464   4182649.794
BY ARC CENTERED AT     491679.079   4179818.354
TO                     494560.962   4184568.500
BY ARC CENTERED AT     491285.449   4180080.722
TO                     494345.879   4184717.845
BY ARC CENTERED AT     490586.357   4180626.985
TO                     486509.525   4184401.713
                                   85a

                             EXHIBIT C 

Location of the Fixed Offshore Boundary Between the
United States and California in the Vicinity of the
Channel Islands.
                                         SANTA ROSA AND
                                       SAN MIGUEL ISLANDS
                                               NAD 83/WGS 84
                                         UTM ZONE 10 (meters)
                                         x-coordinate y-coordinate
---------------------------------------------------------------------------
BEGINNING AT                             777470.131 3753268.397
BY ARC CENTERED AT                       774356.862 3757870.211
TO                                       777148.970 3753066.747
BY ARC CENTERED AT                       773570.674 3757317.033
TO                                       777095.194 3753022.049
BY ARC CENTERED AT                       772897.885 3756662.341
TO                                       776180.900 3752180.048
BY ARC CENTERED AT                       772774.567 3756569.357
TO                                       773625.206 3751078.861
BY ARC CENTERED AT                       772120.395 3756427.195
TO                                       772764.176 3750908.619
BY ARC CENTERED AT                       771825.908 3756384.821
TO                                       772710.579 3750899.705
BY ARC CENTERED AT                       770228.362 3755870.393
TO                                       771399.409 3750439.207
BY ARC CENTERED AT                       769993.388 3755814.357
TO                                       771170.828 3750384.553
BY ARC CENTERED AT                       767318.206 3754387.857
TO                                       770870.429 3750115.756
BY ARC CENTERED AT                       767242.850 3754324.058
TO                                       769196.688 3749122.938
BY ARC CENTERED AT                       766996.191 3754224.599
                  86a

TO                      768610.489   3748908.286
BY ARC CENTERED AT      766769.393   3754150.376
TO                      767149.556   3748607.397
BY ARC CENTERED AT      766561.591   3754132.199
TO                      765939.753   3748611.107
BY ARC CENTERED AT      766388.814   3754148.930
TO                      764870.991   3748804.274
BY ARC CENTERED AT      766243.699   3754188.028
TO                      763706.258   3749245.303
BY ARC CENTERED AT      766144.581   3754237.669
TO                      762923.258   3749710.836
BY ARC CENTERED AT      764808.352   3754937.265
TO                      761290.966   3750636.436
BY ARC CENTERED AT      763110.594   3755886.016
TO                      760320.406   3751081.436
BY ARC CENTERED AT      762012.095   3756373.631
TO                      759506.986   3751414.441
BY ARC CENTERED AT      761905.233   3756426.182
TO                      758932.450   3751732.389
BY ARC CENTERED AT      760610.900   3757028.797
TO                      755501.364   3754846.647
BY ARC CENTERED AT      757501.005   3760030.330
TO                      753490.750   3756184.944
BY ARC CENTERED AT      757445.485   3760087.406
TO                      752376.882   3757811.797
BY STRAIGHT LINE TO     752349.529   3757872.722
BY ARC CENTERED AT      757418.132   3760148.331
TO                      751862.244   3760183.647
BY ARC CENTERED AT      754972.588   3764787.439
TO                      751362.608   3760564.030
BY ARC CENTERED AT      754288.774   3765287.026
TO                      750974.548   3760827.761
BY ARC CENTERED AT      753979.969   3765500.724
TO                      749584.715   3762102.065
                  87a

BY ARC CENTERED AT      748317.795   3767511.691
TO                      748595.050   3761962.613
BY ARC CENTERED AT      747700.695   3767446.158
TO                      747846.289   3761892.066
BY STRAIGHT LINE TO     747797.536   3761890.788
BY ARC CENTERED AT      747651.942   3767444.880
TO                      747123.684   3761914.050
BY STRAIGHT LINE TO     746660.412   3761958.298
BY STRAIGHT LINE TO     746532.371   3761962.170
BY ARC CENTERED AT      743996.674   3766905.790
TO                      745928.864   3761696.589
BY STRAIGHT LINE TO     745914.322   3761690.641
BY ARC CENTERED AT      743811.102   3766833.170
TO                      742828.976   3761364.663
BY ARC CENTERED AT      743406.483   3766890.568
TO                      741145.125   3761815.590
BY ARC CENTERED AT      743079.513   3767023.976
TO                      740812.086   3761951.707
BY ARC CENTERED AT      742477.952   3767252.087
TO                      739452.910   3762591.802
BY ARC CENTERED AT      738015.702   3767958.698
TO                      738314.245   3762410.725
BY ARC CENTERED AT      737628.906   3767924.294
TO                      736867.465   3762420.718
BY ARC CENTERED AT      735909.602   3767893.527
TO                      733883.872   3762719.983
BY ARC CENTERED AT      735048.261   3768152.601
TO                      732052.008   3763473.754
BY ARC CENTERED AT      734818.891   3768291.793
TO                      730467.002   3764837.781
BY ARC CENTERED AT      734594.083   3768557.504
TO                      729800.183   3765749.006
BY ARC CENTERED AT      734088.388   3769281.772
TO                      728696.340   3770621.532
                 88a

BY ARC CENTERED AT     729023.776   3776167.875
TO                     728525.573   3770634.257
BY ARC CENTERED AT     728792.566   3776183.838
TO                     726136.888   3771303.622
BY ARC CENTERED AT     728743.192   3776210.384
TO                     723231.453   3776910.289
BY ARC CENTERED AT     728753.838   3776300.045
TO                     725379.555   3780714.040
BY ARC CENTERED AT     728799.151   3776335.056
TO                     727591.070   3781758.125
BY ARC CENTERED AT     728829.758   3776341.965
TO                     731127.906   3781400.389
BY ARC CENTERED AT     728855.689   3776330.264
TO                     734402.735   3776645.559
BY ARC CENTERED AT     736217.323   3771394.235
TO                     734533.485   3776688.933
BY ARC CENTERED AT     740086.051   3776884.256
TO                     742270.511   3781992.805
BY ARC CENTERED AT     740148.276   3776858.094
TO                     745374.270   3778744.393
BY ARC CENTERED AT     743087.652   3773680.747
TO                     745758.915   3778552.450
BY ARC CENTERED AT     743332.106   3773554.477
TO                     746220.495   3778300.670
BY ARC CENTERED AT     743451.971   3773483.574
TO                     746537.150   3778104.267
BY ARC CENTERED AT     743608.533   3773382.791
TO                     747394.291   3777449.383
BY ARC CENTERED AT     746241.092   3772014.379
TO                     750978.961   3774916.401
BY ARC CENTERED AT     746329.430   3771874.856
TO                     751500.501   3773906.889
BY ARC CENTERED AT     747848.975   3769719.349
TO                     751874.597   3773548.644
                  89a

BY ARC CENTERED AT      748088.822   3769482.068
TO                      752713.571   3772561.164
BY ARC CENTERED AT      748786.434   3768630.931
TO                      753250.520   3771938.660
BY ARC CENTERED AT      755090.576   3766696.205
TO                      754850.083   3772246.998
BY ARC CENTERED AT      756149.696   3766845.133
TO                      756369.565   3772396.781
BY ARC CENTERED AT      756540.079   3766843.398
TO                      757090.981   3772372.018
BY ARC CENTERED AT      756617.314   3766836.246
TO                      757861.631   3772251.115
BY ARC CENTERED AT      756994.232   3766763.242
TO                      758644.368   3772068.540
BY ARC CENTERED AT      759993.518   3766678.834
TO                      759143.767   3772169.468
BY ARC CENTERED AT      763352.127   3768541.956
TO                      760900.607   3773527.854
BY STRAIGHT LINE TO     760953.801   3773554.009
BY ARC CENTERED AT      763405.321   3768568.111
TO                      762247.436   3774002.119
BY ARC CENTERED AT      764088.116   3768759.883
TO                      763505.662   3774285.268
BY ARC CENTERED AT      764254.457   3768779.958
TO                      763542.458   3774290.148
BY ARC CENTERED AT      764390.008   3768799.174
TO                      766108.928   3774082.587
BY ARC CENTERED AT      764889.429   3768662.074
TO                      766146.884   3774073.908
BY ARC CENTERED AT      765892.199   3768523.748
TO                      767266.700   3773907.045
BY ARC CENTERED AT      770477.292   3769372.595
TO                      767654.428   3774158.049
BY ARC CENTERED AT      771422.567   3770075.126
                                   90a

TO                                       768660.211       3774895.762
BY ARC CENTERED AT                       771548.801       3770149.691
TO                                       768965.075       3775068.380
BY ARC CENTERED AT                       771591.793       3770172.515
TO                                       769974.134       3775487.806
BY ARC CENTERED AT                       771856.292       3770260.319
TO                                       771529.661       3775806.710
BY STRAIGHT LINE TO                      771632.190       3775812.748
BY ARC CENTERED AT                       771958.821       3770266.357
TO                                       772038.957       3775821.779
BY ARC CENTERED AT                       772676.701       3770302.502
TO                                       774669.492       3775488.822
BY ARC CENTERED AT                       772832.410       3770245.325
TO                                       775081.597       3775325.708
BY ARC CENTERED AT                       772946.806       3770196.205
TO                                       776761.814       3774235.370
BY STRAIGHT LINE TO                      776777.653       3774220.410
BY ARC CENTERED AT                       772962.645       3770181.245
TO                                       776858.754       3774142.238
                                             SANTA ROSA,
                                           SANTA CRUZ, AND
                                           ANACAPA ISLANDS
                                                NAD 83/WGS 84
                                         UTM ZONE 11 (meters)
                                         x-coordinate y-coordinate
---------------------------------------------------------------------------
BEGINNING AT                             223141.246 3774142.238
BY ARC CENTERED AT                       219019.440 3770416.444
TO                                       224007.555 3772863.452
BY ARC CENTERED AT                       229558.450 3772625.339
TO                                       224455.318 3774822.424
BY ARC CENTERED AT                       229635.732 3772814.328
TO                                       225172.663 3776123.429
                  91a

BY ARC CENTERED AT      230169.072   3773693.402
TO                      225358.188   3776472.705
BY ARC CENTERED AT      230487.761   3774338.083
TO                      225429.949   3776637.577
BY ARC CENTERED AT      230628.300   3774676.383
TO                      229844.847   3780176.868
BY STRAIGHT LINE TO     229880.920   3780182.006
BY ARC CENTERED AT      230664.373   3774681.521
TO                      231930.695   3780091.287
BY ARC CENTERED AT      231236.273   3774578.854
TO                      233108.791   3779809.801
BY ARC CENTERED AT      232697.912   3774269.015
TO                      233386.300   3779782.204
BY ARC CENTERED AT      233877.778   3774247.985
TO                      235040.326   3779680.997
BY ARC CENTERED AT      234565.195   3774145.350
TO                      236504.217   3779352.012
BY ARC CENTERED AT      235921.486   3773826.656
TO                      237377.520   3779188.475
BY ARC CENTERED AT      236191.658   3773760.504
TO                      237420.215   3779178.971
BY ARC CENTERED AT      236324.311   3773732.125
TO                      238624.666   3778789.546
BY ARC CENTERED AT      236786.192   3773546.536
TO                      239562.452   3778359.178
BY ARC CENTERED AT      238018.838   3773021.913
TO                      240800.992   3777831.149
BY ARC CENTERED AT      238595.931   3772731.459
TO                      241246.624   3777614.385
BY ARC CENTERED AT      241518.791   3772065.055
TO                      242129.254   3777587.416
BY ARC CENTERED AT      242506.337   3772044.227
TO                      242234.089   3777593.553
BY ARC CENTERED AT      242804.672   3772066.929
                  92a

TO                      242759.795   3777622.748
BY STRAIGHT LINE TO     242847.075   3777623.453
BY ARC CENTERED AT      242891.952   3772067.634
TO                      243666.668   3777569.357
BY ARC CENTERED AT      244599.324   3772092.196
TO                      244804.017   3777644.424
BY ARC CENTERED AT      245395.668   3772120.016
TO                      247505.957   3777259.648
BY STRAIGHT LINE TO     247554.185   3777239.846
BY ARC CENTERED AT      245443.896   3772100.214
TO                      248916.113   3776437.592
BY ARC CENTERED AT      247910.976   3770973.268
TO                      249813.236   3776193.473
BY ARC CENTERED AT      248356.390   3770831.875
TO                      250206.791   3776070.687
BY ARC CENTERED AT      248707.649   3770720.761
TO                      251499.431   3775524.415
BY ARC CENTERED AT      249340.962   3770404.830
TO                      251630.006   3775467.380
BY ARC CENTERED AT      249589.724   3770299.558
TO                      252085.683   3775263.360
BY STRAIGHT LINE TO     252143.945   3775234.064
BY ARC CENTERED AT      249647.986   3770270.262
TO                      253287.078   3774468.612
BY ARC CENTERED AT      249753.434   3770181.131
TO                      253792.107   3773996.659
BY ARC CENTERED AT      250342.390   3769641.365
TO                      253857.723   3773943.872
BY ARC CENTERED AT      250450.498   3769555.256
TO                      254727.925   3773101.064
BY ARC CENTERED AT      254859.837   3767546.630
TO                      254798.405   3773102.290
BY ARC CENTERED AT      259242.554   3769767.822
TO                      256717.087   3774716.676
                  93a

BY ARC CENTERED AT      260391.757   3770549.430
TO                      257747.159   3775435.659
BY STRAIGHT LINE TO     257749.351   3775436.846
BY ARC CENTERED AT      261224.444   3771101.772
TO                      261495.696   3776651.147
BY ARC CENTERED AT      261486.043   3771095.155
TO                      261666.012   3776648.239
BY ARC CENTERED AT      263128.190   3771288.093
TO                      262744.936   3776830.859
BY ARC CENTERED AT      263431.742   3771317.472
TO                      265679.019   3776398.701
BY ARC CENTERED AT      263538.375   3771271.637
TO                      267167.175   3775478.886
BY ARC CENTERED AT      264917.776   3770398.597
TO                      268078.888   3774967.679
BY ARC CENTERED AT      266131.366   3769764.190
TO                      268153.309   3774939.215
BY ARC CENTERED AT      266347.559   3769684.845
TO                      268901.935   3774618.839
BY ARC CENTERED AT      266497.142   3769610.236
TO                      270487.379   3773476.389
BY ARC CENTERED AT      266680.048   3769429.988
TO                      270856.023   3773094.735
BY ARC CENTERED AT      267326.802   3768803.612
TO                      272158.176   3771547.142
BY ARC CENTERED AT      274230.081   3766391.917
TO                      272700.511   3771733.223
BY ARC CENTERED AT      274354.195   3766429.030
TO                      273534.884   3771924.288
BY ARC CENTERED AT      275317.317   3766661.963
TO                      276423.204   3772106.791
BY ARC CENTERED AT      276338.996   3766551.429
TO                      278713.303   3771574.556
BY ARC CENTERED AT      280828.793   3766437.062
                  94a

TO                      279188.184   3771745.314
BY ARC CENTERED AT      280945.177   3766474.440
TO                      280325.491   3771995.774
BY ARC CENTERED AT      281478.555   3766560.741
TO                      280462.046   3772022.961
BY ARC CENTERED AT      281705.543   3766607.903
TO                      282039.562   3772153.854
BY ARC CENTERED AT      281820.926   3766602.157
TO                      282616.042   3772100.968
BY ARC CENTERED AT      282433.194   3766547.978
TO                      286159.427   3770669.182
BY ARC CENTERED AT      282493.564   3766494.187
TO                      287659.030   3764447.947
BY ARC CENTERED AT      282466.277   3766423.916
TO                      284803.031   3761383.210
BY ARC CENTERED AT      282284.549   3766335.622
TO                      283850.735   3761004.937
BY ARC CENTERED AT      281880.957   3766200.042
TO                      283223.312   3760808.640
BY ARC CENTERED AT      281651.039   3766137.532
TO                      282781.356   3760697.723
BY ARC CENTERED AT      279505.784   3765185.458
TO                      282085.701   3760264.771
BY ARC CENTERED AT      279412.184   3765135.237
TO                      281626.750   3760039.667
BY STRAIGHT LINE TO     281344.025   3759916.793
BY ARC CENTERED AT      279129.459   3765012.363
TO                      279332.886   3759460.088
BY STRAIGHT LINE TO     279281.492   3759458.205
BY ARC CENTERED AT      279078.065   3765010.480
TO                      277884.003   3759584.307
BY ARC CENTERED AT      278640.845   3765088.517
TO                      277328.968   3759689.618
BY ARC CENTERED AT      278405.846   3765140.257
                  95a

TO                      277123.524   3759734.262
BY ARC CENTERED AT      276253.616   3765221.738
TO                      276948.219   3759709.328
BY STRAIGHT LINE TO     276927.617   3759706.732
BY ARC CENTERED AT      276233.014   3765219.142
TO                      272893.749   3760778.597
BY ARC CENTERED AT      274856.860   3765976.224
TO                      269880.287   3763505.827
BY ARC CENTERED AT      264769.639   3765685.371
TO                      269479.503   3762738.115
BY ARC CENTERED AT      264732.180   3765624.646
TO                      268772.427   3761810.785
BY ARC CENTERED AT      264076.906   3764780.838
TO                      265582.400   3759432.696
BY ARC CENTERED AT      263540.819   3764600.005
TO                      264235.547   3759087.611
BY ARC CENTERED AT      263246.937   3764554.949
TO                      263285.019   3758999.080
BY ARC CENTERED AT      260676.025   3763904.412
TO                      260401.907   3758355.178
BY ARC CENTERED AT      259814.254   3763880.013
TO                      260037.512   3758328.500
BY ARC CENTERED AT      259693.386   3763873.833
TO                      259888.945   3758321.276
BY ARC CENTERED AT      258918.228   3763791.819
TO                      258902.335   3758235.842
BY ARC CENTERED AT      258391.110   3763768.272
TO                      257839.599   3758239.712
BY ARC CENTERED AT      256845.896   3763706.127
TO                      256797.198   3758150.340
BY ARC CENTERED AT      256172.056   3763671.059
TO                      255691.687   3758135.864
BY ARC CENTERED AT      253317.935   3763159.253
TO                      255606.062   3758096.288
                  96a

BY ARC CENTERED AT      252862.365   3762927.568
TO                      255575.122   3758078.848
BY ARC CENTERED AT      252820.649   3762903.992
TO                      254366.777   3757567.455
BY ARC CENTERED AT      252078.814   3762630.494
TO                      254141.870   3757471.721
BY ARC CENTERED AT      251759.182   3762490.878
TO                      253925.584   3757374.645
BY ARC CENTERED AT      251306.508   3762274.602
TO                      253710.677   3757265.699
BY ARC CENTERED AT      250445.200   3761760.785
TO                      252052.923   3756442.480
BY ARC CENTERED AT      249119.028   3761160.679
TO                      250709.792   3755837.277
BY ARC CENTERED AT      248517.137   3760942.314
TO                      246645.865   3755710.921
BY ARC CENTERED AT      245164.723   3761065.858
TO                      245712.656   3755536.943
BY STRAIGHT LINE TO     245663.707   3755532.092
BY ARC CENTERED AT      245115.774   3761061.007
TO                      244512.520   3755537.854
BY ARC CENTERED AT      244697.761   3761090.765
TO                      243341.802   3755702.768
BY ARC CENTERED AT      242211.944   3761142.672
TO                      242114.877   3755587.520
BY ARC CENTERED AT      239135.530   3760277.150
TO                      241192.816   3755116.074
BY ARC CENTERED AT      238891.096   3760172.873
TO                      239750.117   3754683.682
BY ARC CENTERED AT      238842.051   3760164.973
TO                      238683.902   3754611.224
BY ARC CENTERED AT      238831.779   3760165.256
TO                      235612.345   3755637.080
BY ARC CENTERED AT      238809.093   3760181.300
                                  97a

TO                                      234386.119       3756818.796
BY ARC CENTERED AT                      237148.288       3761639.538
TO                                      233462.156       3757482.428
BY ARC CENTERED AT                      236846.862       3761888.435
TO                                      232486.357       3758445.306
BY ARC CENTERED AT                      234477.875       3763632.116
TO                                      231295.435       3759077.864
BY ARC CENTERED AT                      225775.592       3759710.695
TO                                      226295.633       3754179.086
BY ARC CENTERED AT                      225486.699       3759675.882
TO                                      225291.324       3754123.318
BY ARC CENTERED AT                      225080.556       3759675.319
TO                                      224367.741       3754165.235
BY ARC CENTERED AT                      222140.452       3759255.256
TO                                      223492.167       3753866.193
BY ARC CENTERED AT                      220143.019       3758299.289
TO                                      222642.093       3753337.055
BY ARC CENTERED AT                      219690.686       3758044.319
TO                                      222529.869       3753268.397
                                               BEGG ROCK
                                               NAD 83/WGS 84 

                                          UTM ZONE 11 (meters) 

                                         x-coordinate y-coordinate 

---------------------------------------------------------------------------
BEGINNING AT                             247769.160 3689313.955
BY ARC CENTERED AT                       249183.980 3694686.796
TO                                       243630.486 3694853.646
BY ARC CENTERED AT                       249185.176 3694733.008
TO                                       246137.240 3699378.352
BY ARC CENTERED AT                       249229.926 3694762.680
TO                                       254574.642 3696280.293
BY ARC CENTERED AT                       249237.044 3694737.832
TO                                       254245.858 3692333.479
                                   98a

BY ARC CENTERED AT                       249209.675 3694679.964
TO                                       247769.160 3689313.955
                                         SAN NICOLAS ISLAND
                                                NAD 83/WGS 84
                                          UTM ZONE 11 (meters)
                                         x-coordinate y-coordinate
---------------------------------------------------------------------------
BEGINNING AT                             258629.149 3690559.974
BY ARC CENTERED AT                       259854.821 3685140.854
TO                                       260772.831 3690620.488
BY ARC CENTERED AT                       262404.279 3685309.414
TO                                       261301.669 3690754.906
BY ARC CENTERED AT                       263853.710 3685819.704
TO                                       263749.457 3691374.726
BY ARC CENTERED AT                       264494.408 3685868.894
TO                                       268126.752 3690073.084
BY ARC CENTERED AT                       264837.319 3685595.499
TO                                       268603.934 3689679.828
BY ARC CENTERED AT                       265737.603 3684920.282
TO                                       269290.611 3689191.730
BY ARC CENTERED AT                       268226.197 3683738.643
TO                                       270890.115 3688614.366
BY STRAIGHT LINE TO                      270966.802 3688572.467
BY ARC CENTERED AT                       268302.884 3683696.744
TO                                       271592.781 3688173.988
BY ARC CENTERED AT                       270269.925 3682777.768
TO                                       273580.041 3687240.085
BY ARC CENTERED AT                       270713.534 3682480.644
TO                                       275094.854 3685897.247
BY STRAIGHT LINE TO                      275227.553 3685745.792
BY ARC CENTERED AT                       271048.655 3682084.379
TO                                       275418.986 3685515.026
BY ARC CENTERED AT                       271756.301 3681337.243
                  99a

TO                      275542.366   3685403.549
BY ARC CENTERED AT      272547.475   3680723.831
TO                      276830.225   3684263.208
BY ARC CENTERED AT      274117.834   3679414.283
TO                      278174.086   3683211.118
BY STRAIGHT LINE TO     278191.781   3683192.214
BY ARC CENTERED AT      274135.529   3679395.379
TO                      276623.780   3674427.709
BY ARC CENTERED AT      272688.949   3678350.239
TO                      273722.362   3672891.192
BY ARC CENTERED AT      272660.322   3678344.742
TO                      273571.470   3672863.962
BY ARC CENTERED AT      272350.598   3678284.166
TO                      272857.873   3672751.372
BY ARC CENTERED AT      271053.820   3678006.325
TO                      271830.415   3672504.867
BY STRAIGHT LINE TO     271549.659   3672465.235
BY ARC CENTERED AT      270773.064   3677966.693
TO                      271286.816   3672434.497
BY ARC CENTERED AT      269867.610   3677806.181
TO                      269538.240   3672259.952
BY ARC CENTERED AT      269740.793   3677812.259
TO                      268308.747   3672443.984
BY ARC CENTERED AT      269140.042   3677937.442
TO                      267130.313   3672757.662
BY ARC CENTERED AT      267304.130   3678310.942
TO                      265983.456   3672914.188
BY ARC CENTERED AT      267154.675   3678345.337
TO                      264730.634   3673346.021
BY ARC CENTERED AT      266446.393   3678630.461
TO                      264228.655   3673536.271
BY ARC CENTERED AT      265732.229   3678884.953
TO                      262476.751   3674382.620
BY ARC CENTERED AT      263016.023   3679912.387
                                 100a

TO                                      261325.085       3674619.952
BY STRAIGHT LINE TO                     261157.990       3674673.339
BY ARC CENTERED AT                      262848.928       3679965.774
TO                                      260591.074       3674889.237
BY ARC CENTERED AT                      262679.695       3680037.712
TO                                      258536.198       3676336.285
BY ARC CENTERED AT                      261927.366       3680737.320
TO                                      257817.498       3676998.588
BY ARC CENTERED AT                      261345.120       3681291.025
TO                                      257708.250       3677090.750
BY ARC CENTERED AT                      260882.507       3681650.709
TO                                      255680.154       3679700.156
BY ARC CENTERED AT                      257480.892       3684956.246
TO                                      253102.770       3681535.547
BY ARC CENTERED AT                      257408.070       3685047.459
TO                                      252192.498       3686962.385
BY ARC CENTERED AT                      257438.689       3685133.010
TO                                      258629.149       3690559.974
                                           SANTA BARBARA
                                              ISLAND
                                                NAD 83/WGS 84 

                                          UTM ZONE 11 (meters) 

                                         x-coordinate y-coordinate 

---------------------------------------------------------------------------
BEGINNING AT                             304057.921 3705917.837
BY ARC CENTERED AT                       309591.425 3706417.303
TO                                       304407.140 3708415.383
BY ARC CENTERED AT                       309714.637 3706772.334
TO                                       305425.202 3710303.607
BY ARC CENTERED AT                       309751.687 3706817.826
TO                                       308609.912 3712255.241
BY ARC CENTERED AT                       310892.622 3707189.832
TO                                       309649.997 3712605.090
                  101a

BY ARC CENTERED AT       311440.512   3707345.509
TO                       313671.214   3712434.036
BY ARC CENTERED AT       311594.180   3707280.875
TO                       316358.922   3710138.561
BY ARC CENTERED AT       311601.683   3707268.402
TO                       317140.249   3706828.609
BY ARC CENTERED AT       311613.053   3706263.600
TO                       317166.175   3706442.412
BY ARC CENTERED AT       311630.515   3705967.432
TO                       317082.137   3704895.540
BY STRAIGHT LINE TO      317070.669   3704837.214
BY ARC CENTERED AT       311619.047   3705909.106
TO                       316754.355   3703788.317
BY ARC CENTERED AT       311349.680   3705076.192
TO                       316038.814   3702096.064
BY ARC CENTERED AT       311291.014   3704981.811
TO                       315435.264   3701281.226
BY ARC CENTERED AT       311142.999   3704809.058
TO                       314488.180   3700372.967
BY ARC CENTERED AT       311087.935   3704766.994
TO                       312954.516   3699533.925
BY ARC CENTERED AT       310793.829   3704652.574
TO                       310901.248   3699097.613
BY ARC CENTERED AT       309690.900   3704520.176
TO                       309947.234   3698970.092
BY ARC CENTERED AT       309504.695   3704508.440
TO                       304422.738   3702262.810
BY STRAIGHT LINE TO      304410.375   3702290.788
BY ARC CENTERED AT       309492.332   3704536.418
TO                       304007.750   3703648.444
BY STRAIGHT LINE TO      303996.238   3703719.548
BY ARC CENTERED AT       309480.820   3704607.522
TO                       303924.836   3704621.006
                                  102a

BY ARC CENTERED AT                       309480.184 3704706.145
TO                                       304057.921 3705917.837
                                            SANTA CATALINA
                                                ISLAND
                                               NAD 83/WGS 84
                                          UTM ZONE 11 (meters)
                                         X-COORD             Y-COORD
---------------------------------------------------------------------------
BEGINNING AT                             351237.227 3711104.561
BY ARC CENTERED AT                       350852.361 3705561.907
TO                                       352343.476 3710914.076
BY ARC CENTERED AT                       351477.663 3705425.952
TO                                       352345.409 3710913.771
BY ARC CENTERED AT                       352287.340 3705358.074
TO                                       353889.572 3710678.035
BY ARC CENTERED AT                       354171.244 3705129.180
TO                                       355288.561 3710571.674
BY ARC CENTERED AT                       357039.684 3705298.847
TO                                       360532.315 3709619.803
BY STRAIGHT LINE TO                      360710.907 3709475.447
BY ARC CENTERED AT                       357218.276 3705154.491
TO                                       361017.398 3709208.601
BY ARC CENTERED AT                       361379.459 3703664.411
TO                                       363048.653 3708963.744
BY ARC CENTERED AT                       361389.742 3703661.183
TO                                       366362.061 3706140.131
BY ARC CENTERED AT                       362698.015 3701963.541
TO                                       366403.273 3706103.613
BY ARC CENTERED AT                       364038.817 3701075.842
TO                                       367805.169 3705160.414
BY ARC CENTERED AT                       367149.514 3699643.236
TO                                       368266.222 3705085.855
BY ARC CENTERED AT                       367667.625 3699562.195
                 103a

TO                      368447.413   3705063.201
BY ARC CENTERED AT      367935.849   3699530.802
TO                      370755.944   3704317.889
BY ARC CENTERED AT      369366.684   3698938.382
TO                      371733.739   3703964.930
BY ARC CENTERED AT      370905.276   3698471.044
TO                      374425.878   3702769.241
BY ARC CENTERED AT      372402.441   3697594.800
TO                      375009.042   3702501.405
BY ARC CENTERED AT      372499.953   3697544.227
TO                      376228.193   3701663.616
BY ARC CENTERED AT      372949.866   3697177.893
TO                      378505.590   3697233.230
BY ARC CENTERED AT      374319.062   3693580.544
TO                      378947.694   3696653.800
BY ARC CENTERED AT      376014.242   3691935.326
TO                      380795.024   3694766.095
BY ARC CENTERED AT      376189.083   3691658.936
TO                      381045.515   3694357.863
BY ARC CENTERED AT      377410.960   3690155.584
TO                      381810.103   3693549.207
BY ARC CENTERED AT      377545.873   3689987.539
TO                      382203.829   3693016.166
BY ARC CENTERED AT      378029.121   3689349.976
TO                      383204.276   3691371.586
BY ARC CENTERED AT      378205.069   3688947.320
TO                      383492.841   3690652.782
BY ARC CENTERED AT      378317.475   3688631.713
TO                      383757.447   3689761.242
BY ARC CENTERED AT      378678.405   3687509.029
TO                      384222.523   3687145.860
BY ARC CENTERED AT      378666.798   3687201.140
TO                      384107.569   3686075.462
BY ARC CENTERED AT      378576.537   3686601.604
                 104a

TO                      384093.059   3685940.456
BY ARC CENTERED AT      378546.438   3686263.143
TO                      383743.308   3684298.026
BY ARC CENTERED AT      378516.988   3686183.423
TO                      382330.860   3682143.186
BY ARC CENTERED AT      378386.058   3686055.688
TO                      381235.850   3681286.221
BY ARC CENTERED AT      377634.313   3685516.831
TO                      379556.302   3680303.857
BY ARC CENTERED AT      377509.544   3685469.118
TO                      379364.176   3680231.802
BY ARC CENTERED AT      376439.833   3684955.927
TO                      372913.678   3680662.284
BY ARC CENTERED AT      375213.076   3685720.140
TO                      372334.173   3680968.188
BY ARC CENTERED AT      374773.827   3685959.903
TO                      371221.087   3681688.232
BY ARC CENTERED AT      374399.853   3686245.049
TO                      370864.376   3681959.079
BY ARC CENTERED AT      370262.172   3687482.347
TO                      369552.542   3681971.851
BY ARC CENTERED AT      368030.420   3687315.285
TO                      369513.417   3681960.861
BY ARC CENTERED AT      367786.288   3687241.596
TO                      369195.704   3681867.335
BY ARC CENTERED AT      367627.911   3687197.547
TO                      365889.197   3681920.615
BY ARC CENTERED AT      365942.765   3687476.357
TO                      365792.298   3681922.395
BY ARC CENTERED AT      365795.366   3687478.394
TO                      364264.939   3682137.333
BY ARC CENTERED AT      365725.800   3687497.839
TO                      363651.480   3682343.585
BY ARC CENTERED AT      364976.500   3687739.274
                 105a

TO                      363096.772   3682510.913
BY ARC CENTERED AT      364350.579   3687923.593
TO                      361547.412   3683126.574
BY ARC CENTERED AT      363734.211   3688234.122
TO                      359811.640   3684299.332
BY ARC CENTERED AT      363570.887   3688390.444
TO                      359402.034   3684717.597
BY ARC CENTERED AT      363321.173   3688655.806
TO                      358885.440   3685310.151
BY ARC CENTERED AT      362972.765   3689073.515
TO                      358261.761   3686128.081
BY ARC CENTERED AT      362848.729   3689263.183
TO                      357962.712   3686618.192
BY ARC CENTERED AT      361983.815   3690452.233
TO                      356883.268   3688249.154
BY ARC CENTERED AT      361825.688   3690787.189
TO                      356442.536   3689412.120
BY ARC CENTERED AT      361492.664   3691728.442
TO                      355979.870   3691036.896
BY ARC CENTERED AT      361473.922   3691864.257
TO                      356104.130   3693290.605
BY ARC CENTERED AT      361653.337   3693565.265
TO                      356160.878   3694403.137
BY ARC CENTERED AT      359051.538   3699147.947
TO                      356067.513   3694461.292
BY ARC CENTERED AT      357485.729   3699833.238
TO                      355840.526   3694526.408
BY ARC CENTERED AT      357354.556   3699872.140
TO                      355230.318   3694738.258
BY ARC CENTERED AT      354994.505   3700289.251
TO                      351981.170   3695621.387
BY ARC CENTERED AT      354643.742   3700497.846
TO                      351309.835   3696053.276
BY ARC CENTERED AT      353827.401   3701006.154
                                  106a

TO                                       349867.721       3697108.710
BY ARC CENTERED AT                       353723.059       3701109.398
TO                                       348716.250       3698700.871
BY STRAIGHT LINE TO                      348671.180       3698794.562
BY ARC CENTERED AT                       353065.398       3702194.560
TO                                       348122.424       3699657.603
BY ARC CENTERED AT                       352808.780       3702642.098
TO                                       348090.258       3699708.723
BY ARC CENTERED AT                       352119.962       3703533.723
TO                                       347643.126       3700243.271
BY ARC CENTERED AT                       350819.946       3704801.445
TO                                       345267.248       3704609.912
BY ARC CENTERED AT                       350741.318       3705560.542
TO                                       347583.641       3710131.998
BY ARC CENTERED AT                       350754.367       3705569.583
TO                                       351237.227       3711104.561
                                             SAN CLEMENTE
                                                ISLAND
                                              NAD 83/WGS 84
                                         UTM ZONE 11 (meters)
                                         x-coordinate y-coordinate
---------------------------------------------------------------------------
BEGINNING AT                             346962.619 3649388.722
BY ARC CENTERED AT                       349990.924 3654046.888
TO                                       345889.209 3650299.213
BY ARC CENTERED AT                       349967.945 3654071.884
TO                                       344450.843 3653415.593
BY ARC CENTERED AT                       349215.298 3656273.757
TO                                       344056.173 3654211.583
BY ARC CENTERED AT                       349202.799 3656304.756
TO                                       345577.601 3660515.109
BY ARC CENTERED AT                       349213.318 3656313.836
TO                                       346921.788 3661375.261
                 107a

BY ARC CENTERED AT      349686.720   3656556.103
TO                      350420.844   3662063.389
BY ARC CENTERED AT      351353.099   3656586.160
TO                      350631.177   3662095.059
BY ARC CENTERED AT      351373.901   3656588.926
TO                      351333.830   3662144.781
BY ARC CENTERED AT      351472.529   3656590.513
TO                      353895.974   3661590.118
BY ARC CENTERED AT      352910.848   3656122.151
TO                      357037.038   3659842.863
BY ARC CENTERED AT      353417.272   3655627.838
TO                      357044.209   3659836.693
BY ARC CENTERED AT      353442.896   3655605.892
TO                      357540.203   3659358.387
BY ARC CENTERED AT      353573.196   3655468.400
TO                      357588.754   3659308.248
BY ARC CENTERED AT      353987.789   3655077.150
TO                      359406.841   3656303.123
BY ARC CENTERED AT      355356.462   3652500.024
TO                      360525.076   3654538.299
BY ARC CENTERED AT      355391.528   3652413.253
TO                      360828.768   3653555.863
BY ARC CENTERED AT      356893.036   3649634.237
TO                      361727.004   3652373.194
BY ARC CENTERED AT      357941.070   3648306.766
TO                      362751.565   3651086.744
BY ARC CENTERED AT      358075.524   3648086.114
TO                      362917.133   3650811.542
BY ARC CENTERED AT      358398.051   3647579.355
TO                      363574.562   3649597.491
BY ARC CENTERED AT      359318.605   3646025.941
TO                      364111.875   3648835.513
BY ARC CENTERED AT      359832.851   3645291.633
TO                      364347.204   3648530.422
                 108a

BY ARC CENTERED AT      360389.783   3644630.684
TO                      364714.227   3648118.996
BY ARC CENTERED AT      361711.037   3643444.599
TO                      365110.217   3647839.450
BY ARC CENTERED AT      362212.844   3643098.736
TO                      365159.493   3647808.980
BY ARC CENTERED AT      362785.298   3642785.800
TO                      366904.781   3646513.936
BY ARC CENTERED AT      363421.365   3642185.547
TO                      368217.387   3644990.419
BY ARC CENTERED AT      364538.234   3640827.131
TO                      368454.085   3644768.609
BY ARC CENTERED AT      365273.109   3640213.334
TO                      369240.467   3644102.962
BY ARC CENTERED AT      365634.965   3639875.730
TO                      369876.949   3643463.864
BY ARC CENTERED AT      366175.827   3639320.094
TO                      370233.086   3643115.853
BY ARC CENTERED AT      366434.837   3639060.925
TO                      370272.810   3643078.274
BY ARC CENTERED AT      367471.846   3638279.969
TO                      371702.815   3641881.086
BY ARC CENTERED AT      368192.863   3637574.187
TO                      372252.786   3641367.097
BY ARC CENTERED AT      368775.791   3637033.548
TO                      372988.154   3640656.411
BY ARC CENTERED AT      369757.063   3636136.545
TO                      373898.522   3639840.253
BY ARC CENTERED AT      370826.544   3635210.773
TO                      374960.259   3638923.122
BY ARC CENTERED AT      371785.423   3634363.566
TO                      375485.268   3638508.476
BY ARC CENTERED AT      372148.234   3634066.254
TO                      376843.278   3637037.062
                 109a

BY ARC CENTERED AT      372759.498   3633269.851
TO                      377206.420   3636600.620
BY ARC CENTERED AT      373835.330   3632184.186
TO                      379206.022   3633607.142
BY ARC CENTERED AT      373842.777   3632156.370
TO                      377142.363   3627686.262
BY ARC CENTERED AT      373519.567   3631898.682
TO                      376498.280   3627208.650
BY ARC CENTERED AT      373209.933   3631687.032
TO                      374436.769   3626268.175
BY ARC CENTERED AT      373087.307   3631657.803
TO                      373449.675   3626113.633
BY ARC CENTERED AT      372626.276   3631608.280
TO                      371018.812   3626289.897
BY ARC CENTERED AT      368592.857   3631288.285
TO                      370615.990   3626113.725
BY ARC CENTERED AT      368370.519   3631195.752
TO                      370422.796   3626032.682
BY ARC CENTERED AT      366367.294   3629830.318
TO                      362748.039   3625614.855
BY ARC CENTERED AT      365834.229   3630234.873
TO                      360835.905   3627808.787
BY ARC CENTERED AT      364322.736   3632134.425
TO                      360573.618   3628034.028
BY ARC CENTERED AT      364235.371   3632212.629
TO                      359838.296   3628816.327
BY ARC CENTERED AT      362562.155   3633658.819
TO                      359659.693   3628921.219
BY ARC CENTERED AT      362551.840   3633665.123
TO                      358574.808   3629785.387
BY ARC CENTERED AT      360696.991   3634920.119
TO                      356752.947   3631006.853
BY ARC CENTERED AT      359570.439   3635795.472
TO                      356108.670   3631449.751
                         110a

BY ARC CENTERED AT              359477.858   3635867.636
TO                              353971.493   3635126.640
BY ARC CENTERED AT              358877.877   3637733.655
TO                              353693.908   3635734.754
BY ARC CENTERED AT              357757.205   3639524.049
TO                              353309.122   3636194.831
BY ARC CENTERED AT              357481.393   3639863.794
TO                              352485.292   3637433.133
BY ARC CENTERED AT              356357.777   3641417.226
TO                              351266.201   3639193.492
BY ARC CENTERED AT              355813.209   3642386.274
TO                              350763.557   3640068.915
BY ARC CENTERED AT              355301.346   3643274.786
TO                              349745.504   3643316.643
BY ARC CENTERED AT              355070.642   3644901.584
TO                              349558.851   3644202.090
BY ARC CENTERED AT              353292.614   3648316.473
TO                              348465.268   3645565.861
BY ARC CENTERED AT              352929.563   3648873.308
TO                              347510.798   3647646.065
BY ARC CENTERED AT              352681.927   3649677.952
TO                              347481.795   3647721.485
BY ARC CENTERED AT              352461.049   3650186.473
TO                              346962.619   3649388.722
    4. Plane coordinates refer to the Universal Trans-
verse Mercator (UTM). All coordinates are refer-
enced to the North American Datum 1983 (NAD 83),
which is equivalent to the World Geodetic System
1984 (WGS 84).
    5. Pursuant to 43 U.S.C. 1301(b), upon entry of this
decree, the federal-state boundary shall be immobi-
lized at the coordinates provided in paragraph 3 and
shall not be ambulatory.
                         111a

   6. The Court retains jurisdiction to entertain such
further proceedings, to enter such orders, and to issue
such writs as may from time to time be deemed neces-
sary or advisable to give proper force and effect to
this decree, or to effectuate the rights of the parties.